
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30.2


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
DEBT SERVICE RESERVE LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT

among

HOMER CITY OL1 LLC,
as Borrower

and

WESTDEUTSCHE LANDESBANK GIROZENTRALE,
NEW YORK BRANCH
as Issuing Bank and as Agent

and

THE BANKS PARTY HERETO
FROM TIME TO TIME

Dated as of April 1, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION   1   SECTION 1.1   Definitions   1  
SECTION 1.2   Construction   5
ARTICLE II DEBT SERVICE RESERVE LETTER OF CREDIT
 
6   SECTION 2.1   Commitments   6   SECTION 2.2   Amount and Term of Debt
Service Reserve Letter of Credit   6   SECTION 2.3   Participations in Debt
Service Reserve Letter of Credit   7   SECTION 2.4   Drawing and Reimbursement  
7   SECTION 2.5   Fees   7   SECTION 2.6   Interest   8   SECTION 2.7  
Repayment   9   SECTION 2.8   Prepayments   9   SECTION 2.9   Security   9  
SECTION 2.10   Payments   10   SECTION 2.11   Computation of Interest and Fees  
10   SECTION 2.12   Payments on Non-Business Days   10   SECTION 2.13   Sharing
of Payments, Etc.   10   SECTION 2.14   Evidence of Debt   10   SECTION 2.15  
Increased Debt Service Reserve Letter of Credit Costs   11   SECTION 2.16  
Capital Adequacy   11   SECTION 2.17   Taxes   12   SECTION 2.18   Change of Law
  13   SECTION 2.19   Non-Availability   13   SECTION 2.20   Assignments by
Banks   13   SECTION 2.21   Reduction in Commitments/DSR Loans   14   SECTION
2.22   Right of Set-off   14   SECTION 2.23   Minimum Amounts   14
ARTICLE III CONDITIONS PRECEDENT
 
15   SECTION 3.1   Conditions Precedent to Issuance of Debt Service Reserve
Letter of Credit   15   SECTION 3.2   Conditions Precedent to Extension of
Expiration Date   15
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
16
ARTICLE V COVENANTS
 
17
ARTICLE VI DEFAULTS AND REMEDIES
 
17   SECTION 6.1   Events of Default   17   SECTION 6.2   Remedies   18
ARTICLE VII CHARACTER OF OBLIGATIONS
 
19   SECTION 7.1   Obligations Absolute   19   SECTION 7.2   No Personal
Liability; Termination   19   SECTION 7.3   Limited Liability of Agent and Banks
  20
ARTICLE VIII THE AGENT
 
20   SECTION 8.1   Authorization and Action   20   SECTION 8.2   Agent's
Reliance, Etc.   21   SECTION 8.3   Issuing Bank and Affiliates   21

i

--------------------------------------------------------------------------------

  SECTION 8.4   Bank Credit Decision   21   SECTION 8.5   Indemnification   21  
SECTION 8.6   Successor Agent   22   SECTION 8.7   Collateral   22
ARTICLE IX MISCELLANEOUS
 
22   SECTION 9.1   Amendments, Etc.   22   SECTION 9.2   Notices, Etc.   23  
SECTION 9.3   No Waiver; Remedies   23   SECTION 9.4   Costs and Expenses   23  
SECTION 9.5   Application of Moneys   24   SECTION 9.6   Severability   24  
SECTION 9.7   Limitation of Liability   24   SECTION 9.8   Binding Effect   24  
SECTION 9.9   Assignments and Participations   24   SECTION 9.10  
Indemnification   26   SECTION 9.11   Further Assurances   26   SECTION 9.12  
Governing Law   27   SECTION 9.13   Consent to Jurisdiction and Venue   27  
SECTION 9.14   Headings   27   SECTION 9.15   Execution in Counterparts   27  
SECTION 9.16   Waiver of Jury Trial   27

 
Exhibit A
Form of Debt Service Reserve Letter of Credit  
Exhibit B
Debt Service Reserve Letter of Credit Promissory Note  
Exhibit C
Form of Commitment Transfer Supplement  
Exhibit D
Form of Notice of Extension  
Schedule 1
Debt Service Reserve Amount  
Schedule 2
Amendments

ii

--------------------------------------------------------------------------------


AMENDED AND RESTATED DEBT SERVICE RESERVE
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT


        This Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement (this "Agreement"), dated as of April 1, 2002, is
entered into by and among (1) HOMER CITY OL1 LLC, a Delaware limited liability
company (the "Borrower" or "Owner Lessor"), (2) WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH, as the issuer of the Debt Service Reserve Letter
of Credit referred to herein (in such capacity, the "Issuing Bank") and as a
Bank (as defined below), (3) each bank or other entity that is, or becomes
pursuant to Section 9.9, a party hereto (individually, a "Bank" and
collectively, the "Banks") and (4) WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW
YORK BRANCH, as agent (in such capacity, together with its successors in such
capacity, the "Agent") for the Banks, and amends and restates in its entirety
that certain Debt Service Reserve Letter of Credit and Reimbursement Agreement,
dated as of December 7, 2001, among the Borrower, the Issuing Bank, the Agent
and the Banks party thereto (the "Prior Agreement").


RECITALS


        A. Pursuant to the Lease Indenture of Trust and Security Agreement,
dated as of December 7, 2001 (the "Lease Indenture"), among the Borrower, The
Bank of New York, as successor to the United States Trust Company of New York,
as Security Agent (the "Security Agent") and The Bank of New York, as successor
to the United States Trust Company of New York, as trustee (in such capacity,
together with its successors in such capacity, the "Lease Indenture Trustee"),
the Borrower issued two series of lessor notes in respect thereof (collectively,
the "Lessor Notes").

        B. The parties hereto entered into the Prior Agreement to provide for
the issuance of a debt service reserve letter of credit thereunder, which debt
service reserve letter of credit is expiring on the date hereof.

        C. The Borrower has requested that the Issuing Bank issue and the Banks
participate in, and the Issuing Bank is willing to issue and the Banks are
willing to participate in, the Debt Service Reserve Letter of Credit (as defined
below) upon the terms and conditions hereinafter set forth.

        D. The parties hereto desire to amend and restate the Prior Agreement in
its entirety as hereinafter set forth to, among other things, provide for the
issuance of a Debt Service Reserve Letter of Credit hereunder on the terms and
conditions set forth herein.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I

DEFINITIONS; CONSTRUCTION


        SECTION 1.1 Definitions. (a) Terms defined in the Participation
Agreement (in the form of such terms as they exist on the date of this Agreement
and as they may hereafter be amended from time to time, but only to the extent
that the incorporation of any such amendments into this Agreement has been
consented to by the Required Banks in writing) have, unless the same are defined
herein or the context otherwise requires, the same meaning when used herein
(with appropriate substitutions).

        (b)  The following terms are used in this Agreement with the following
respective meanings:

        "Adjusted Base Rate Margin" has the meaning set forth in Section 2.6(a).

        "Adjusted Base Rate" means the higher of (i) the Federal Funds Rate plus
.50% and (ii) the Prime Rate.

--------------------------------------------------------------------------------


        "Adjusted Base Rate Loan" means a DSR Loan bearing interest at the
Adjusted Base Rate.

        "Amended and Restated Security Deposit Agreement" means the Amended and
Restated Security Deposit Agreement, dated as of December 7, 2001, among EME
Homer City Generation, L.P. and The Bank of New York, as Collateral Agent.

        "Applicable Law" means, with respect to any Person, property or matter,
any of the following applicable thereto: any statute, law, regulation,
ordinance, rule, judgment, rule of common law, order, decree, arbitral decision,
governmental approval, approval, concession, grant, franchise, license,
agreement or other governmental restriction, or any voluntary restraint, policy
or guideline with which such Person has formally agreed to comply, whether in
effect as of the date of this Agreement or thereafter and in each case as
amended.

        "Bank" has the meaning set forth in the Preamble hereto.

        "Borrower" has the meaning set forth in the Preamble hereto.

        "Business Day" means a day (other than a Saturday or Sunday) on which
banks are open for business in New York, New York, and, in matters relating to
the determination of a LIBOR Rate or Interest Period, a day on which the London
interbank market deals in U.S. Dollar deposits.

        "Closing Date" means the date on which the conditions precedent set
forth in Section 3.1 have been fulfilled and the Debt Service Reserve Letter of
Credit is issued.

        "Collateral" has the meaning set forth in the Lease Indenture.

        "Collateral Agent" means The Bank of New York, as successor to the
United States Trust Company of New York, as collateral agent under the Amended
and Restated Security Deposit Agreement, or any successor thereto pursuant to
the terms thereof.

        "Commitment" has the meaning set forth in Section 2.1.

        "Commitment Transfer Supplement" means a Commitment Transfer Supplement
entered into by a Bank and another Person substantially in the form of
Exhibit C.

        "Damages" has the meaning set forth in Section 9.10.

        "Debt Service Reserve Account" has the meaning set forth in Section 5.4
of the Lease Indenture.

        "Debt Service Reserve Amount" means the maximum amount required by
Section 5.4 of the Lease Indenture to be on deposit from time to time in the
Debt Service Reserve Account without giving effect to the issuance of any
letters of credit.

        "Debt Service Reserve Letter of Credit" means a letter of credit
substantially in the form of Exhibit A, issued or to be issued by the Issuing
Bank, or any letter of credit issued by the Issuing Bank in replacement thereof.

        "Debt Service Reserve Letter of Credit Promissory Note" means a
promissory note substantially in the form of Exhibit B.

        "Default" means an event that with the giving of any required notice
and/or the lapse of any required time would constitute an Event of Default.

        "Drawing" means a drawing under the Debt Service Reserve Letter of
Credit.

        "DSR Loan" has the meaning set forth in Section 2.4.

        "DSR Note" has the meaning set forth in Section 2.14(a).

        "DSR Noteholder" means each Bank that holds a DSR Note.

2

--------------------------------------------------------------------------------


        "Event of Default" has the meaning set forth in Section 6.1.

        "Expiration Date" means the earlier of (i) the three-year anniversary of
the Closing Date or (ii) the date on which the Debt Service Reserve Letter of
Credit is terminated in accordance with the provisions hereof; provided that if
(i) the Borrower delivers to the Agent a notice of extension of expiration date
(in substantially the form of Exhibit D) no earlier than 60 days and no later
than 20 days prior to the three-year anniversary of the Closing Date requesting
that the stated date of expiry of the Debt Service Reserve Letter of Credit be
extended by two years from such three-year anniversary of the Closing Date to
the five-year anniversary of the Closing Date (which date may in no event be
later than April 1, 2007), (ii) the Debt Service Reserve Letter of Credit has
not, prior to the three-year anniversary of the Closing Date, been earlier
terminated in accordance with the provisions hereof, and (iii) the conditions
set forth in Section 3.2 have been satisfied, then the Expiration Date means the
earlier of the five-year anniversary of the Closing Date (which date may in no
event be later than April 1, 2007) or the date on which the Debt Service Reserve
Letter of Credit is terminated in accordance with the provisions hereof.

        "Exposure" means, with respect to any Bank at any time, the outstanding
principal amount of such Bank's DSR Loans and its LC Exposure at such time.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Indemnified Party" has the meaning set forth in Section 9.10.

        "Interest Payment Date" means, with respect to (i) any Adjusted Base
Rate Loan, each April 1 and October 1, and (ii) any LIBOR Rate Loan, the last
day of each Interest Period with respect thereto (provided that, for any
Interest Period in excess of three (3) months, "Interest Payment Date" shall be
each April 1 and October 1), in each case, commencing on the first such date
after the applicable Drawing giving rise to such DSR Loan, and any date on which
interest on such DSR Loan becomes due and payable upon the prepayment thereof,
the final maturity date thereof, the declaration of acceleration with respect
thereto, or otherwise.

        "Interest Period" means, with respect to any LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months (or, such other
period as may be mutually agreed to among the Borrower and the Banks); provided,
however, that such Interest Period shall, in all events, end no later than the
next Principal Payment Date to occur.

        "Issuer of the Debt Service Reserve Letter of Credit" means Westdeutsche
Landesbank Girozentrale, New York Branch.

        "Issuing Bank" has the meaning set forth in the Preamble hereto.

        "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of the outstanding Debt Service Reserve Letter of Credit at such time
plus (b) the aggregate amount of all Drawings that have not yet been reimbursed
by or on behalf of the Borrower at such time. The LC Exposure of any Bank at any
time shall be its applicable percentage of the total LC Exposure at such time.

3

--------------------------------------------------------------------------------


        "Lease Indenture" has the meaning set forth in Recital A.

        "Lease Indenture Trustee" has the meaning set forth in Recital A.

        "Lessor Notes" has the meaning set forth in Recital A.

        "Letter of Credit Documents" means this Agreement, the DSR Notes and the
Debt Service Reserve Letter of Credit.

        "LIBOR Margin" has the meaning set forth in Section 2.6(a).

        "LIBOR Rate" means, for any LIBOR Rate Loan, a rate per annum equal to
the offered rate for deposits in United States dollars (in the approximate
amount and having approximately the same maturity as the LIBOR Rate Loan to be
made) which appears on the Telerate LIBOR screen as of 11:00 a.m. (London time),
two (2) Business Days prior to the first day of the Interest Period for such
LIBOR Rate Loan, and in case of variations in rates, the arithmetic average
thereof rounded upwards, if necessary, to the nearest 1/100 of 1%, calculated by
the Agent.

        "LIBOR Rate Loan" means a DSR Loan bearing interest at the LIBOR Rate.

        "Material Adverse Effect" means any event, development or circumstance
that has had or could reasonably be expected to have a material adverse effect
on (a) the business, assets, results of operations or financial condition of the
Borrower, (b) the ability of the Borrower to perform or comply with its
obligations under any of the Operative Documents, (c) the validity or
enforceability of any of the Operative Documents, the Liens granted thereunder
or the material rights and remedies of the parties thereto, or (d) with respect
to the Owner Participant's interest in the Facility, the residual value or
remaining useful life of the Facility.

        "Monthly Transfer Date" has the meaning given such term in the Amended
and Restated Security Deposit Agreement.

        "Moody's" means Moody's Investors Service, Inc. and its successors.

        "Non-U.S. Bank" has the meaning set forth in Section 2.17(c).

        "Obligations" means all of the obligations of the Borrower to the Banks
and the Agent under this Agreement and the DSR Notes, whether for principal
(including reimbursement of amounts drawn under the Debt Service Reserve Letter
of Credit), interest, fees, expenses, indemnification or otherwise.

        "Outstanding Amount" means, at any time, the amount then available for
drawing under the Debt Service Reserve Letter of Credit, which amount shall
equal the Debt Service Reserve Amount in effect at such time as such amount may
be further reduced, increased or reinstated from time to time in accordance with
the terms and provisions hereof and of the Debt Service Reserve Letter of
Credit; provided that the Outstanding Amount shall not exceed $13,087,509.12 at
any time.

        "Participant" has the meaning set forth in Section 9.9(b).

        "Participation Agreement" means the Participation Agreement, dated as of
December 7, 2001, by and among Homer City, the Owner Lessor, Wells Fargo Bank
Northwest, National Association, not in its individual capacity but solely as
Owner Manager, General Electric Capital Corporation, as the Owner Participant,
Homer City Funding LLC, as Lender, the Lease Indenture Trustee and United States
Trust Company of New York, not in its individual capacity but solely as
Bondholder Trustee (as amended, modified or supplemented and as in effect from
time to time).

        "Prime Rate" means the variable rate of interest per annum officially
announced or published by the Agent from time to time as its "prime rate," such
rate being set by the Agent as a general reference rate of interest, taking into
account such factors as the Agent may deem appropriate, it being understood that
many of the Agent's commercial or other loans are priced in relation to such
rate, that

4

--------------------------------------------------------------------------------


it is not necessarily the lowest or best rate actually charged to any customer
and that the Agent may make various commercial or other loans at rates of
interest having no relationship to such rate. For purposes of this Agreement,
each change in the Prime Rate shall be effective as of the opening of business
on the date announced as the effective date of the change in such "prime rate."

        "Principal Payment Date" means, with respect to any DSR Loan, April 1
and October 1, commencing on the first such date after the applicable Drawing
giving rise to such DSR Loan, and any date on which all or a portion of the
principal of any DSR Loan becomes due and payable upon the prepayment thereof,
the final maturity date thereof, the declaration of acceleration with respect
thereto, or otherwise.

        "Purchasing Bank" has the meaning set forth in Section 9.9(a).

        "Ratable Share" has the meaning set forth in Section 2.3.

        "Regulations T, U and X" shall mean Regulations T, U and X of the
Federal Reserve System of the United States (or any successors thereto).

        "Regulatory Change" means, subsequent to the date of this Agreement, any
adoption or change in United States federal, state or municipal or foreign law
or regulations (including without limitation Regulation D) or the adoption or
change or making of any application, interpretation, directive, request or
guideline of or under any United States federal, state or municipal or foreign
law or regulation by any court, central bank or Governmental Authority.

        "Required Banks" means, at any time, Banks (one of which shall be the
Agent) having Exposures and unused Commitments representing at least 662/3% of
the sum of the total Exposures and unused Commitments at such time; provided,
however, that, if and so long as there are only two Banks, then "Required Banks"
shall mean both of such Banks.

        "Required Lease Indenture Secured Parties" has the meaning set forth in
the Lease Indenture.

        "Reserve Requirement" means, for DSR Loans bearing interest at the LIBOR
Rate, the rate (expressed as a percentage) at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during the Interest Period therefor under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding one billion U.S.
dollars against "Eurocurrency liabilities" (as such term is used in
Regulation D).

        "S&P" means Standard & Poor's Rating Group, Inc. and its successors.

        "Security Agent" has the meaning set forth in Recital A.

        "Taxes" has the meaning set forth in Section 2.17(a).

        "Termination Notice" has the meaning set forth in Section 2.2(d).

        "Trustee" has the meaning set forth in Recital A.

        SECTION 1.2 Construction. In this Agreement, unless expressly specified
to the contrary: the singular includes the plural and the plural the singular;
words importing any gender include the other gender; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; references to "writing" include printing,
typing, lithography and other means of reproducing words in a tangible, visible
form; the words "including," "includes" and "include" shall be deemed to be
followed by the words "without limitation"; references to articles, sections (or
subdivisions of sections), recitals, appendices, exhibits, annexes or schedules
are to those of this Agreement; references to agreements and other instruments
shall be deemed to include all amendments and other modifications to such
agreements and instruments, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement; references to
Persons include their respective permitted successors and assigns and, in the
case of

5

--------------------------------------------------------------------------------


Governmental Authorities, Persons succeeding to their respective functions and
capacities; and all accounting terms used in this Agreement shall be
interpreted, all accounting determinations under this Agreement shall be made
and all financial statements required to be delivered under this Agreement shall
be prepared in accordance with generally accepted accounting principles as in
effect from time to time in the United States.


ARTICLE II

DEBT SERVICE RESERVE LETTER OF CREDIT


        SECTION 2.1 Commitments. Each Bank irrevocably agrees severally, on the
terms and conditions contained in this Agreement, to participate in the Debt
Service Reserve Letter of Credit in an aggregate amount not to exceed at any
time outstanding the amount set forth opposite such Bank's name on the signature
pages hereof or, if such Bank has entered into one or more Commitment Transfer
Supplements, set forth for such Bank in the register maintained by the Agent
(such agreement by such Bank, as the same may be reduced from time to time
pursuant to the terms of this Agreement, herein called such Bank's
"Commitment").

        SECTION 2.2 Amount and Term of Debt Service Reserve Letter of Credit.
(a) Subject to the terms and conditions contained in this Agreement, the Issuing
Bank irrevocably agrees to issue the Debt Service Reserve Letter of Credit on
the Closing Date for the account of the Borrower in favor of the Lease Indenture
Trustee, for the benefit of the holders of the Lessor Notes, in the maximum face
amount of $13,087,509.12, subject to reduction, increase and reinstatement as
provided hereinafter and in the Debt Service Reserve Letter of Credit. On the
Closing Date, the Outstanding Amount of the Debt Service Reserve Letter of
Credit shall be $10,605,180.00. The Debt Service Reserve Letter of Credit shall
expire and all obligations of the Issuing Bank and any Bank in respect thereof
shall terminate on the Expiration Date.

        (b)  If the Debt Service Reserve Amount shall reduce or increase in
accordance with the Lease Indenture, the Outstanding Amount of the Debt Service
Reserve Letter of Credit shall be reduced or increased, as the case may be, by
an amount equal to the amount of such reduction or increase in the Debt Service
Reserve Amount; provided, however, that in no event shall the Outstanding Amount
exceed the lesser of $13,087,509.12 and the then current Debt Service Reserve
Amount at any time. Subject to Section 2.2(d) and Article VI, the Outstanding
Amount of the Debt Service Reserve Letter of Credit, as so reduced or increased,
shall be reduced to the extent that Drawings are made and shall be reinstated to
the extent that DSR Loans are repaid, provided that any such reinstatement shall
not cause the Outstanding Amount (when added to the balance in the Debt Service
Reserve Account) to exceed the Debt Service Reserve Amount.

        (c)  The Debt Service Reserve Amount, as of the date hereof, is set
forth on Schedule 1 hereto. The Borrower shall deliver, or cause to be delivered
to each of the Agent and the Lease Indenture Trustee prompt notice of the
occurrence of any event resulting in an adjustment to the Debt Service Reserve
Amount and the calculation of the Outstanding Amount resulting from such
adjustment, together with all information reasonably necessary to make such
calculation. The Issuing Bank shall deliver to the Lease Indenture Trustee a
notice in the form of Annex 5 to the Debt Service Reserve Letter of Credit to
effect a change in the Outstanding Amount of the Debt Service Reserve Letter of
Credit.

        (d)  The Issuing Bank shall have the right, upon the occurrence and
during the continuation of an Event of Default, to deliver a notice in the form
of Annex 2 to the Debt Service Reserve Letter of Credit (a "Termination
Notice"), whereupon the Expiration Date shall occur on the date specified in
such notice. The Outstanding Amount shall not be reinstated upon repayment of
any DSR Loans after the delivery by the Issuing Bank of a Termination Notice.

6

--------------------------------------------------------------------------------


        (e)  The Agent shall, solely for informational purposes, deliver to the
Borrower a copy of any termination notice given to the beneficiary under the
Debt Service Reserve Letter of Credit, provided, however, that the Banks'
ability to terminate the Debt Service Reserve Letter of Credit shall not be
contingent upon the Agent's delivery to the Borrower of such notice and that
neither the Agent nor the Banks shall incur any liability whatsoever as a result
of the Agent's failure to deliver such notice to the Borrower.

        SECTION 2.3 Participations in Debt Service Reserve Letter of Credit.
Immediately upon the issuance of the Debt Service Reserve Letter of Credit, the
Issuing Bank shall be deemed to have sold and transferred to each Bank, and each
Bank shall be deemed to have purchased and received from the Issuing Bank, in
each case irrevocably and without any further action by any party, an undivided
interest and participation in the Debt Service Reserve Letter of Credit, each
Drawing and the other Obligations in respect thereof in an amount equal to the
product of (a) a fraction, the numerator of which is the amount of the
Commitment of such Bank and the denominator of which is the aggregate amount of
all of the Commitments (the "Ratable Share") and (b) the maximum amount
available to be drawn under the Debt Service Reserve Letter of Credit plus the
amount of all outstanding DSR Loans. The Agent shall promptly advise each Bank
of any change in the Outstanding Amount or the Expiration Date in respect of the
Debt Service Reserve Letter of Credit, the cancellation or other termination of
the Debt Service Reserve Letter of Credit and any Drawing, provided, however,
that failure to provide such notice shall not limit or impair the rights of the
Agent hereunder or under the Operative Documents.

        SECTION 2.4 Drawing and Reimbursement. The payment by the Issuing Bank
of a Drawing shall constitute the making by the Issuing Bank of a loan in the
amount of such payment. In the event that a Drawing is not repaid by the
Borrower by 12:00 noon, New York City time, on the day of such Drawing, the
Agent shall promptly notify each other Bank. Each such Bank shall deliver to the
Agent for the Issuing Bank's account, on the day of such notification and in
immediately available funds, an amount equal to such Bank's Ratable Share of the
payment made by the Issuing Bank and not reimbursed or paid by the Borrower
pursuant to this Section 2.4. In the event that any Bank fails to make available
to the Agent for the account of the Issuing Bank the amount of such loan, the
Issuing Bank shall be entitled to recover such amount on demand from such Bank
together with interest thereon at (i) for the first three (3) days of
nonpayment, the Federal Funds Rate and (ii) thereafter, the Federal Funds Rate
plus 2.50%. Each payment by a Bank pursuant to this Section 2.4 shall constitute
a "DSR Loan" under this Agreement.

        SECTION 2.5 Fees. The Borrower shall pay the following fees to the Agent
for the respective accounts of the Persons specified below:

        (a)  for the account of the Agent, an annual administration fee equal to
the Owner Lessor's Percentage of $15,000, payable on the Closing Date and each
anniversary of the Closing Date until the Expiration Date;

        (b)  to the Agent for the respective accounts of the Banks, a letter of
credit fee, payable semi-annually in advance for the six-month period then
commencing, beginning on April 1, 2002, equal to the product of (i) the
Outstanding Amount hereunder multiplied by (ii) the applicable percentage set
forth in the table below, based on the ratings of the Fundco Bonds then in
effect; provided, however, that in the event that such ratings as provided by
S&P and Moody's are "split" such that the rating associated with one such agency
would yield a different applicable percentage than the rating associated with
the other such agency (e.g., a rating of "BBB-" from S&P and a rating of "Ba1"
from Moody's),

7

--------------------------------------------------------------------------------


then the lower rating (i.e., "Ba1" from Moody's in the example above) shall
apply for purposes of determining the applicable percentage:

Rating

--------------------------------------------------------------------------------

  Applicable Percentage

--------------------------------------------------------------------------------

BBB/Baa2 or higher   1.375% per annum BBB-/Baa3   1.500% per annum BB+/Ba1 or
lower   2.25% per annum Not rated by S&P and Moody's or rated by either of S&P
or Moody's but not by the other of them   2.25% per annum

        (c)  to the Agent, for the respective accounts of the Banks, a
commitment fee, payable semi-annually in advance for the six-month period then
commencing, beginning on April 1, 2002, equal to the product of (i) the
difference between the aggregate of the Banks' Commitments hereunder and the
Outstanding Amount and (ii) 0.50% per annum;

        (d)  to the Agent, the fees set forth in that certain Fee Letter, dated
as of the date hereof, between the Agent and the Borrower; and

        (e)  for the account of the Issuing Bank, such additional administrative
fees and charges (including cable charges) as are generally associated with
letters of credit, in accordance with the Issuing Bank's standard internal
charge guidelines, payable on the next Monthly Transfer Date.

        SECTION 2.6 Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each DSR Loan resulting from a Drawing on each applicable
Interest Payment Date, from the date of such DSR Loan until such principal
amount has been repaid in full. Such interest shall be paid at a rate per annum
equal to (i) so long as no Event of Default has occurred and is continuing,
either (x) with respect to Adjusted Base Rate Loans, the sum of the Adjusted
Base Rate in effect from time to time plus a rate equal to the then applicable
LIBOR Margin minus 1.00% per annum (the "Adjusted Base Rate Margin") or (y) with
respect to LIBOR Rate Loans, the sum of the LIBOR Rate in effect from time to
time plus the applicable margin determined in accordance with the table set
forth below, based on the ratings of S&P and Moody's with respect to the Fundco
Bonds then in effect; provided, however, that in the event that such ratings as
provided by S&P and Moody's are "split" such that the rating associated with one
such agency would yield a different applicable percentage than the rating
associated with the other such agency, then the lower rating shall apply for
purposes of determining the applicable percentage (the "LIBOR Margin"), and
(ii) so long as an Event of Default has occurred and is continuing, the LIBOR
Rate or the Adjusted Base Rate, as applicable, in effect from time to time plus
the LIBOR Margin or the Adjusted Base Rate Margin, as applicable, then in effect
plus 2.00% per annum.

Rating

--------------------------------------------------------------------------------

  LIBOR margin

--------------------------------------------------------------------------------

BBB/Baa2 or higher   2.125% per annum BBB-/Baa3   2.250% per annum BB+/Ba1 or
lower   3.000% per annum Not rated by S&P and Moody's or rated by either of S&P
or Moody's but not by the other of them   3.000% per annum

        (b)  Each Drawing and each DSR Loan made pursuant to Section 2.4 shall
initially bear interest based on the Adjusted Base Rate as in effect from time
to time plus the Adjusted Base Rate Margin; provided, however, that prior to the
making of any DSR Loan, the Borrower may give the Agent written notice of the
Borrower's election that such DSR Loan shall bear interest based on the LIBOR
Rate. Such notice shall be irrevocable and shall be effective only if received
by the Agent not later than 12:00 noon, New York City time, three (3) Business
Days prior to the occurrence of the Drawing giving rise to such DSR Loan. The
Agent shall promptly notify the Banks of the contents of each such notice.
Subject to Sections 2.6(d), 2.19 and 2.23, such DSR Loan shall then bear
interest based on the LIBOR Rate from the date of such DSR Loan.

8

--------------------------------------------------------------------------------



        (c)  Subject to Sections 2.6(d), 2.19 and 2.23, unless an Event of
Default shall have occurred, the Borrower may at any time, upon three Business
Days' irrevocable written notice to the Agent, (x) convert (i) any Adjusted Base
Rate Loan to a LIBOR Rate Loan or (ii) any LIBOR Rate Loan to an Adjusted Base
Rate Loan, provided that a LIBOR Rate Loan may be converted only on the last day
of the applicable Interest Period with respect thereto or (y) continue any LIBOR
Rate Loan as a LIBOR Rate Loan with the same or a different Interest Period on
the last day of the applicable Interest Period with respect thereto. The Agent
shall promptly notify the Banks of the contents of each such notice. In the
event the Borrower fails to select the applicable interest rate, within the time
period and otherwise as provided in this Section 2.6(c), such DSR Loan (if
outstanding as a LIBOR Rate Loan) will be automatically converted into an
Adjusted Base Rate Loan on the last day of the then current Interest Period for
such DSR Loan or (if outstanding as an Adjusted Base Rate Loan) will remain as,
or (if not then outstanding) will be made as, an Adjusted Base Rate Loan.

        (d)  The Borrower shall pay to the Agent for the account of each Bank,
upon the request of such Bank through the Agent, such amount or amounts as shall
be sufficient (in the reasonable opinion of such Bank) to compensate it for any
loss, cost or expense which such Bank determines is attributable to any failure
for any reason (i) of any LIBOR Rate Loan, pursuant to a notice given under
Section 2.6(b), to occur or (ii) of the Borrower to convert an Adjusted Base
Rate Loan from such Bank to a LIBOR Rate Loan, or to continue a LIBOR Rate Loan,
as and when specified in the relevant notice given pursuant to Section 2.6(b) or
2.6(c).

        SECTION 2.7 Repayment. (a) The Borrower shall repay the principal amount
of the DSR Loans in full on the Expiration Date.

        (b)  Subject to Section 2.7(c), the Issuing Bank shall reduce the
Outstanding Amount by the outstanding principal amount of each DSR Loan.

        (c)  Subject to Sections 2.2 and 6.1, the Issuing Bank shall, upon
receipt of written notice from the Borrower, reinstate the Outstanding Amount to
the extent of any repayment or prepayment of the principal amount of any DSR
Loan.

        SECTION 2.8 Prepayments. (a) The Borrower may, at any time and from time
to time on any Business Day, irrevocably notify the Agent in writing that the
Borrower intends to prepay all or any portion (and so stating the aggregate
principal amount to be prepaid) of the DSR Loans then outstanding on a day which
is at least three (3) Business Days after the date of such notice. If the
Borrower delivers any such notice, the Borrower shall, not later than 12:00
noon, New York City time, on the prepayment date set forth in such notice,
prepay without premium or penalty the outstanding principal amount of the DSR
Loans so indicated in such notice, together with accrued interest to the date of
such prepayment on the principal amount so prepaid.

        (b)  The Borrower agrees to indemnify each Bank and hold each Bank
harmless from any direct loss (but excluding any indirect, consequential or
incidental loss or damage), cost or reasonable out-of-pocket expense which such
Bank incurs as a result of a prepayment of any DSR Loan bearing interest at the
LIBOR Rate on a date which is not the last day of an Interest Period applicable
thereto.

        (c)  All prepayments made hereunder shall be applied by the Agent and
the Banks against the principal amount of outstanding DSR Loans (i) as long as
no Event of Default has occurred and is continuing, in the order as specified by
Borrower or, in the absence of such specification, in the order such DSR Loans
were made, and (ii) if an Event of Default has occurred and is continuing, in
the order as specified by the Agent or, in the absence of such specification, in
the order such DSR Loans were made.

        SECTION 2.9 Security. The Obligations shall be secured by the Security
Documents, the rights and remedies in respect of which shall be exercised
pursuant to the Lease Indenture.

9

--------------------------------------------------------------------------------


        SECTION 2.10 Payments. (a) The Borrower shall make each payment
hereunder and under the DSR Notes not later than 1:00 P.M., New York City time,
on the day when due in United States dollars to the Agent at its address set
forth in Section 9.2, in immediately available funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal (including reimbursement of Drawings), interest or fees ratably (other
than amounts payable for the account of the Agent or the Issuing Bank pursuant
to Section 2.5(a) or (d) or payable pursuant to Section 9.4) to the Banks and
like funds relating to the payment of any other amount payable to any Bank to
such Bank, in each case to be applied in accordance with the terms of this
Agreement.

        (b)  Unless the Agent receives notice from the Borrower before the date
on which any payment is due to the Banks hereunder that the Borrower will not
make such payment in full, the Agent may assume that the Borrower has made such
payment in full to the Agent on such date, and the Agent may, in reliance upon
such assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due to such Bank. If and to the extent that the
Borrower has not so made such payment in full to the Agent, each Bank shall
repay to the Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date on which such Bank repays such amount to
the Agent (i) for the first three (3) days of non-repayment, at the Federal
Funds Rate and (ii) thereafter, at the Federal Funds Rate plus 2.50%.

        SECTION 2.11 Computation of Interest and Fees. All computations of
interest and fees hereunder shall be made on the basis of a year of three
hundred sixty (360) days for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each calculation and each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

        SECTION 2.12 Payments on Non-Business Days. Whenever any payment
hereunder or under any DSR Note is stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be. If no due date is specified for
the payment of any amount payable by the Borrower hereunder, such amount shall
be due and payable not later than ten (10) Business Days after receipt by the
Borrower of written demand from the Agent for the payment thereof. In connection
with a LIBOR Rate Loan, if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that, if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day.

        SECTION 2.13 Sharing of Payments, Etc. If any Bank obtains any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of its Commitment or the DSR Loans made by it (other than
pursuant to Section 9.4) in excess of its ratable share of such payments
obtained by all of the Banks, then such Bank shall be deemed to have received
such payment as agent for and on behalf of all the Banks and shall immediately
advise the Agent of the receipt of such funds and promptly transmit the entire
amount thereof to the Agent for prompt distribution among the Banks as provided
for in this Agreement and such funds transmitted to the Agent shall be credited
as a payment by the Borrower under this Agreement; provided that such Bank so
transmitting funds to the Agent shall not be deemed to have received, and the
Borrower shall be deemed not to have made to such Bank (to the extent funds are
transmitted to the Agent) any payment transmitted to the Agent by such Bank
pursuant to this Section 2.13.

        SECTION 2.14 Evidence of Debt. (a) The indebtedness of the Borrower
resulting from all DSR Loans made by each Bank from time to time shall be
evidenced by an appropriate notation on the schedule, or a continuation thereof,
to the Debt Service Reserve Letter of Credit Promissory Note substantially in
the form of Exhibit B (each a "DSR Note"), delivered by the Borrower to such
Bank.

10

--------------------------------------------------------------------------------


        (b)  The books and accounts of the Agent shall be conclusive evidence,
absent manifest error, of the amounts of all Drawings, DSR Loans, fees, interest
and other amounts advanced, due, outstanding, payable or paid pursuant to this
Agreement or any DSR Note.

        SECTION 2.15 Increased Debt Service Reserve Letter of Credit Costs. If,
after the date hereof, any introduction of or change in any Applicable Law
(including for purposes hereof, any directive, guideline or requirement of any
Governmental Authority (whether or not having the force of law)) or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof either (a) imposes, modifies or makes applicable any
reserve, special deposit or similar requirement against letters of credit issued
by, or assets held by, or deposits or other liabilities in or for the account
of, the Agent or any Bank or (b) imposes on the Agent or any Bank any other
condition regarding this Agreement, the Agent, such Bank, the Debt Service
Reserve Letter of Credit or the DSR Loans, and the result of any event referred
to in the preceding clause (a) or (b) is to increase the cost to the Agent or
such Bank of issuing or maintaining the Debt Service Reserve Letter of Credit or
the DSR Loans, reduce the amount of any payment receivable by the Agent or such
Bank hereunder or reduce the rate of return on any Bank's capital as a
consequence of its obligations hereunder below that which such Bank would have
achieved but for such circumstance, then, in each such case, upon demand by the
Agent or such Bank, the Borrower shall pay to the Agent or such Bank, from time
to time as specified thereby on the Monthly Transfer Date, additional amounts
sufficient to compensate the Agent or such Bank for such increased costs,
reduction in payments receivable or reduction in rate of return. A certificate
as to any such additional amount or amounts submitted by a Bank, through the
Agent, to the Borrower and the other Banks shall certify that similar demands
have been made to other customers of such Bank which are subject to similar
provisions and shall, in the absence of manifest error, be final and conclusive.
In determining such amount, a Bank may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, the Borrower shall only be
obligated to compensate any Bank or Agent for any amount described in this
Section 2.15 arising or occurring during (i) any time period commencing not more
than 90 days prior to the date on which such Bank notifies the Agent and the
Borrower that such Bank or the Agent proposes to demand such compensation and
(ii) any time period during which, because of the unannounced retroactive
application of such statute, regulation or other basis, such Bank could not have
known that such amount might arise or accrue.

        SECTION 2.16 Capital Adequacy. If the Agent or any Bank reasonably
determines that compliance with any Applicable Law (including for purposes
hereof, any directive, guideline or requirement of any Governmental Authority
(whether or not having the force of law)) affects or would affect the amount of
capital required or expected to be maintained by the Agent or such Bank or any
Person controlling the Agent or such Bank and that the amount of such capital is
increased by or based upon the existence of such Bank's Commitment or the
issuance of the Debt Service Reserve Letter of Credit or outstanding DSR Loans,
then, upon demand by the Agent or such Bank, the Borrower shall pay to the Agent
or such Bank, from time to time as specified thereby, additional amounts
sufficient to compensate the Agent or such Bank in light of such circumstances,
to the extent that the Agent or such Bank reasonably determines such increase in
capital to be allocable to the existence of such Bank's Commitment or the
issuance of the Debt Service Reserve Letter of Credit or such DSR Loans. A
certificate as to any such additional amount or amounts submitted by a Bank,
through the Agent, to the Borrower and the other Banks shall certify that
similar demands have been made to other customers of such Bank which are subject
to similar provisions and shall, in the absence of manifest error, be final and
conclusive. In determining such amount, a Bank may use any reasonable averaging
and attribution methods. Notwithstanding the foregoing, the Borrower shall only
be obligated to compensate any Bank or the Agent for any amount described in
this Section 2.16 arising or occurring during (i) any time period commencing not
more than 90 days prior to the date on which such Bank notifies the Agent and
the Borrower that such Bank or the Agent proposes to demand such compensation
and (ii) any time period during which, because of the unannounced retroactive

11

--------------------------------------------------------------------------------


application of such statute, regulation or other basis, such Bank could not have
known that such amount might arise or accrue.

        SECTION 2.17 Taxes. (a) All payments, except as otherwise provided in
Section 2.17(c), by the Borrower of principal of, and interest on, the DSR Notes
and all other amounts payable hereunder shall be made free and clear of and
without deduction for any present or future income, excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by any Bank's net income, in each case, imposed as
a result of a connection between the Bank and the jurisdiction imposing the tax
(other than a connection arising solely from the Bank having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement) (such non-excluded items being called "Taxes"). In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

        (i)    pay directly to the relevant authority the full amount required
to be so withheld or deducted;

        (ii)  within 30 days after such payment forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such authority; and

        (iii)  pay to the Agent for the account of the Banks such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Bank will equal the full amount such Bank would have received
had no such withholding or deduction been required.

Moreover, if any Taxes are directly asserted against the Agent or any Bank with
respect to any payment received by the Agent or such Bank hereunder, the Agent
or such Bank may pay such Taxes and, upon receipt of notice from such Bank
within 30 days after such payment, the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Taxes (including any Taxes on such additional amount) shall equal the
amount such person would have received had no such Taxes been asserted.

        (b)  If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Agent, for the account of the
respective Banks, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Banks for any incremental Taxes, interest or
penalties that may become payable by any Bank as a result of any such failure.

        (c)  Each Bank that is not a United States person as defined in
Section 7701(a)(3) of the Code (a "Non-U.S. Bank") shall deliver to the Borrower
and the Agent two copies of either U.S. Internal Revenue Service Form W-8 BEN or
Form W-8 ECI, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Bank claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the DSR Notes. Such forms shall be delivered
by each Non-U.S. Bank on or before the date it becomes a party to this
Agreement. In addition, each Non-U.S. Bank shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Borrower at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). The Borrower shall not
be required to increase any such amounts payable to any Non-U.S. Bank with
respect to any Taxes (i) that are attributable to such Non-U.S. Bank's failure
to comply with the requirements of this Section 2.17(c) or (ii) that are United
States withholding taxes imposed on amounts payable to such Bank at the time the
Bank becomes a party to this Agreement, except to the extent that such Bank's
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to
Section 2.17(a). Notwithstanding any other provision of this Section 2.17(c), a

12

--------------------------------------------------------------------------------


Non-U.S. Bank shall not be required to deliver any form pursuant to this
Section 2.17(c) that such Non-U.S. Bank is not legally able to deliver.

        SECTION 2.18 Change of Law. (a) Notwithstanding any other provision of
this Agreement, if any Regulatory Change, or compliance by any Bank with any
Regulatory Change, makes it unlawful or impossible for any Bank to make,
maintain or continue its proportionate interest in any Debt Service Reserve
Letter of Credit or DSR Loan (or commitments therefor), then such Bank shall
promptly give notice together with evidence thereof to the Borrower and the
Agent, and the Borrower shall pay forthwith all amounts outstanding, accrued or
payable under this Agreement to such Bank and cause such Bank to be released
from all obligations of such Bank under this Agreement.

        (b)  A Bank shall (consistent with legal and regulatory restrictions)
designate a different lending office for the DSR Loans (or commitments therefor)
or its participation in the Debt Service Reserve Letter of Credit affected
pursuant to this Section 2.18 before giving any notice to the Borrower and the
Agent pursuant to this Section 2.18 if such designation will avoid the need for
giving such notice and will not, in the sole opinion of such Bank, be
disadvantageous to such Bank, except that such Bank shall have no obligation to
designate a lending office located in the United States of America. If Borrower
so requests within ten (10) days of receipt of the notice referred to above
(which notice is based on circumstances not generally applicable to United
States or foreign lenders making loans of the types contemplated hereunder),
such Bank shall (consistent with legal and regulatory restrictions) comply with
Section 2.20 hereof.

        SECTION 2.19 Non-Availability. (a) If at any time dollar deposits in the
principal amount of any Bank's proportionate interest in, or obligation under,
any DSR Loan bearing interest at the LIBOR Rate are not available to such Bank
in the London interbank market for the next Interest Period, such Bank shall so
notify the Agent, who shall so notify the Borrower, and the obligation of such
affected Bank to make or continue or to convert DSR Loans into DSR Loans bearing
interest based on the LIBOR Rate shall be immediately suspended and during such
suspension be converted into an obligation to do the same with respect to DSR
Loans bearing interest at the Adjusted Base Rate; provided, however, that
outstanding DSR Loans bearing interest at the LIBOR Rate shall be converted into
DSR Loans bearing interest at the Adjusted Base Rate on the last day of the then
current Interest Period applicable to such DSR Loans.

        (b)  If at any time the Interest Rate then in effect based on the LIBOR
Rate does not adequately and fairly reflect, in the reasonable judgment of any
Bank, the cost for such Bank of advancing or maintaining its respective
proportionate interest in any DSR Loan bearing interest at the LIBOR Rate during
any Interest Period, then such Bank shall notify the Agent, who shall so notify
the Borrower, and interest on such Bank's proportionate share of the DSR Loans
shall for any subsequent Interest Period accrue at the Adjusted Base Rate.

        (c)  If the Borrower so requests after the suspension of a Bank's
obligation to make DSR Loans bearing interest at the LIBOR Rate under this
Section 2.19 for at least ten (10) consecutive Business Days based on
circumstances not generally applicable to United States or foreign lenders
making loans of the types contemplated hereunder, such Bank shall (consistent
with legal and regulatory restrictions) comply with Section 2.20 hereof.

        SECTION 2.20 Assignments by Banks. (a) If (i) a Bank is required to
comply with this Section 2.20 after a request from the Borrower pursuant to
Section 2.17, 2.18 or 2.19 or (ii) the Borrower requests that the provisions of
this Section 2.20 apply to a Bank within ten (10) days after it receives a
notice from the Agent that (A) such Bank has failed to make available to the
Agent its portion of any DSR Loan on the date required to be made available to
the Agent pursuant to this Agreement after the Agent has made written demand
upon such Bank for such payment or (B) such Bank has provided the Agent with
notice that such Bank shall not make available to the Agent such portion of any
DSR Loan required to be made available to the Agent pursuant to this Agreement
or

13

--------------------------------------------------------------------------------


(C) such Bank has failed to reimburse the Agent pursuant to the terms of this
Agreement, such Bank shall assign all or a part of its proportionate share of
the DSR Loans and its commitment to make DSR Loans to a replacement Bank (which
may be, but is not required to be, one of the other Banks) designated by the
Borrower; provided that any assignment or transfer made by a Bank to a
replacement Bank shall satisfy the following conditions: (i) the Borrower shall
promptly pay when due all reasonable fees and expenses which such Bank incurs in
connection with such transfer or assignment and (ii) any assignment of all or
part of the DSR Loans or obligations shall be made without recourse,
representation or warranty, and the Borrower shall cause the replacement Bank to
pay to the Agent for the account of the assigning Bank in immediately available
funds all amounts outstanding or payable under this Agreement to each Bank
assigning its interest in the DSR Loans.

        (b)  Each Bank agrees that as promptly as practicable after it has made
a determination to make a claim for amounts under Section 2.8(b), 2.15, 2.16 or
2.17 with respect to events or conditions arising after the date hereof, it
shall notify the Borrower of the same and use commercially reasonable efforts
(consistent with legal and regulatory restrictions and such Bank's internal
policies) to mitigate the effect of such provisions on the Borrower, including
(i) in the case of Section 2.15, 2.16 or 2.17, efforts to make, fund, issue or
maintain its DSR Loans or the Debt Service Reserve Letter of Credit, as
relevant, through another office of such Bank and (ii) in the case of
Section 2.8(b), efforts to reemploy amounts held by such Bank, (x) if as a
result thereof the additional moneys which would otherwise be required to be
paid to such Bank pursuant to any of such provisions of this Agreement would be
reduced, or the illegality or other adverse circumstances which would otherwise
require a prepayment of such DSR Loans or the suspension of the issuance of, or
of drawings under, the Debt Service Reserve Letter of Credit pursuant to any of
such provisions would cease to exist, and (y) if, as determined by such Bank in
good faith, the making, funding, issuing or maintaining of such DSR Loan or the
Debt Service Reserve Letter of Credit, or the making of drawings under the Debt
Service Reserve Letter of Credit through such other office would not otherwise
adversely affect such Bank.

        SECTION 2.21 Reduction in Commitments/DSR Loans. The Borrower shall have
the right to refinance all Commitments and all of the outstanding DSR Loans, if
any, in whole but not in part, without premium or penalty upon at least ten
(10) days' prior written notice to the Agent; provided, however,that the
Borrower agrees to indemnify each Bank and hold each Bank harmless from any
direct loss (but excluding any indirect, consequential or incidental loss or
damage), cost or reasonable out-of-pocket expense which such Bank incurs as a
result of a refinancing pursuant to this Section 2.21 of any DSR Loan bearing
interest at the LIBOR Rate on a date which is not the last day of an Interest
Period applicable thereto. In any refinancing of such Commitments, the Borrower
shall cause the Debt Service Reserve Letter of Credit to be released and
returned to the Issuing Bank.

        SECTION 2.22 Right of Set-off. The Borrower hereby authorizes each Bank,
upon the occurrence and during the continuance of any Event of Default, at any
time and from time to time, without notice to the Borrower or any Person other
than the Lease Indenture Trustee (any such notice being hereby expressly waived
by the Borrower to the extent it may legally do so) to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held, and other indebtedness at any time owing, by such
Bank in any of its offices, wherever located (whether such deposits or
indebtedness be in dollars or in any other currency), to or for the credit or
the account of the Borrower against any and all of the Obligations and
liabilities of the Borrower now or hereafter existing under this Agreement,
irrespective of whether or not the Agent shall have made any demand hereunder or
thereunder and although such Obligations may be contingent or unmatured. The
Banks agree to promptly notify the Borrower of such set-off and application.

        SECTION 2.23 Minimum Amounts. (a) Anything in this Agreement to the
contrary notwithstanding, the aggregate principal amount of DSR Loans bearing
interest based on the LIBOR Rate shall be in an amount at least equal to
$1,000,000 or in multiples of $1,000,000 in excess thereof and, if any DSR Loans
bearing interest based on the LIBOR Rate would otherwise be in a lesser

14

--------------------------------------------------------------------------------


principal amount for any period, such DSR Loans shall bear interest based on the
Adjusted Base Rate during such period.

        (b)  Not more than six (6) DSR Loans bearing interest at the LIBOR Rate
may be outstanding at one time.


ARTICLE III

CONDITIONS PRECEDENT


        SECTION 3.1 Conditions Precedent to Issuance of Debt Service Reserve
Letter of Credit. The obligation of the Issuing Bank to issue the Debt Service
Reserve Letter of Credit is subject to the satisfaction of the following
conditions precedent:

        (1)  the Agent shall have received the following, each dated on or
before the Closing Date unless otherwise specified below, in form and substance
satisfactory to the Agent and in the number of originals or photostatic copies
reasonably required by the Agent:

        (i)    this Agreement and the DSR Notes duly executed by the Borrower;
and

        (ii)  a certificate of the Lease Indenture Trustee as to the incumbency
and specimen signatures of the officers of the Lease Indenture Trustee
authorized to make drawings, to execute and present certificates under the Debt
Service Reserve Letter of Credit, and otherwise to communicate with the Agent
with respect thereto;

        (2)  concurrently with the issuance of the Debt Service Reserve Letter
of Credit, the Lease Indenture and the Operative Documents shall be in full
force and effect;

        (3)  the Borrower shall have paid all accrued fees and expenses (as
provided in Sections 2.5 and 9.4) of the Agent and the Banks (including the
reasonable accrued fees and disbursements of counsel to the Agent and the
Banks), to the extent that one or more statements for such fees and expenses
have been presented for payment;

        (4)  all of the representations and warranties of the Borrower made in
Article IV hereof shall be true and correct as of the Closing Date (unless such
representation or warranty relates solely to an earlier date, in which case such
representation and warranty shall be true and correct only as of such earlier
date); and

        (5)  the Agent shall have received such other approvals, opinions,
evidence and documents (including financial statements of the Borrower) as it
may reasonably request and which are customary for transactions of the type
contemplated by this Agreement.

        SECTION 3.2 Conditions Precedent to Extension of Expiration Date. The
obligation of the Issuing Bank to extend the Expiration Date pursuant to
clause (b) of the definition thereof is subject to the satisfaction of the
following conditions precedent:

        (1)  concurrently with the extension of the date of expiry of the Debt
Service Reserve Letter of Credit, the Lease Indenture and the Operative
Documents shall be in full force and effect;

        (2)  the Borrower shall have paid all accrued fees and expenses (as
provided in Sections 2.5 and 9.4) of the Agent and the Banks (including the
reasonable accrued fees and disbursements of counsel to the Agent and the
Banks), to the extent that one or more statements for such fees and expenses
have been presented for payment;

        (3)  concurrently with the extension of the date of expiry of the Debt
Service Reserve Letter of Credit, the Fundco Bonds shall be rated at a minimum
BBB- (outlook stable) by S&P and Baa3 (outlook stable) by Moody's;

15

--------------------------------------------------------------------------------


        (4)  all of the representations and warranties of the Borrower made in
Article IV hereof shall be true and correct as of the date such extension is to
be granted (unless any such representation or warranty relates solely to an
earlier date, in which case such representation and warranty shall be true and
correct only as of such earlier date);

        (5)  each of Homer City OL2 LLC, Homer City OL3 LLC, Homer City OL4 LLC,
Homer City OL5 LLC, Homer City OL6 LLC, Homer City OL7 LLC and Homer City OL8
LLC shall have exercised its right to extend the expiration date of the letter
of credit issued pursuant to the Operative Documents to which it is a party and
shall have satisfied any conditions precedent to such extension set forth
therein;

        (6)  no Default or Event of Default shall have occurred and be
continuing; and

        (7)  the Agent shall have received such other approvals, opinions,
evidence and documents (including financial statements of the Borrower) as it
may reasonably request and which are customary for transactions of the type
contemplated by this Agreement.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


        (a)  Incorporation by Reference. The Borrower hereby makes for the
benefit of the Agent, the Issuing Bank and the Banks all of the representations
and warranties of the Borrower made in Section 3.2 of the Participation
Agreement (unless stated to be given as of an earlier date, in which case such
representation and warranty shall be true and correct only as of such earlier
date), in the form of such representations and warranties as they exist on the
date of this Agreement and as they may hereafter be amended from time to time,
but only to the extent that the incorporation of any such amendments into this
Agreement has been consented to in accordance with Section 9.1. Such
representations and warranties are incorporated herein by reference as if set
forth at length in this Agreement; provided that each reference to the term
"Agreement" therein shall be deemed to be a reference to this Agreement; and
with any other appropriate substitutions designed to bestow upon the Agent, the
Issuing Bank and the Banks the benefit of such representations and warranties in
the same manner and to the same extent bestowed upon the other parties under the
Participation Agreement.

        (b)  Financial Information. The balance sheet of the Borrower as of the
end of the most recently completed fiscal quarter, and the related statements of
income and cash flows of the Borrower, copies of which have been furnished to
the Agent and the Banks, present fairly the consolidated financial condition of
the Borrower as at the dates thereof and the results of their operations for the
periods then ended.

        (c)  Regulations T, U and X. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Debt Service Reserve Letter of Credit will be used for a purpose
which violates, or would be inconsistent with, F.R.S. Board Regulation T, U or
X. Terms for which meanings are provided in F.R.S. Board Regulation T, U or X or
any regulations substituted therefor, as from time to time in effect, are used
in this Section with such meanings.

        (d)  Investment Company Act. The Borrower is not subject to any
regulation as an "investment company" subject to the Investment Company Act of
1940, as amended.

        (e)  The Obligations. The Obligations are senior secured Indebtedness of
the Borrower ranking at least pari passu with all other secured Indebtedness of
the Borrower.

        (f)    Pension and Welfare Plans. The Borrower has no Pension Plans.

        (g)  Subsidiaries. The Borrower has no Subsidiaries or investments in
other Persons (other than the Lessor Estate).

16

--------------------------------------------------------------------------------


        (h)  Amendment to Operative Documents. As of the date hereof, there have
been no amendments to any of the Operative Documents since December 7, 2001
except as set forth on Schedule 2 hereto, copies of which have been delivered to
the Agent. After the date hereof, there will be no amendments to any of the
Operative Documents except in compliance with the terms of the Lease Indenture,
provided that copies of such amendments will have been delivered to the Agent.


ARTICLE V

COVENANTS


        So long as any Commitment is in effect, the Debt Service Reserve Letter
of Credit is outstanding or the Obligations remain unpaid, unless compliance has
been waived in accordance with Section 9.1:

        (a)  all of the covenants of the Borrower contained in Article VII of
the Participation Agreement and Article V and Article VI of the Lease Indenture,
in the form of such covenants as they exist as of the date of this Agreement and
as they may hereafter be amended from time to time, but only to the extent that
the incorporation of any such amendments into this Agreement has been consented
to in accordance with Section 9.1, are hereby incorporated and made applicable
by reference as if set forth at length in this Agreement; provided that each
reference to the term "Participation Agreement" or "Lease Indenture" therein
shall be deemed to be a reference to this Agreement; each reference to the Lease
Indenture Trustee or Security Agent therein shall be deemed to be a reference to
the Agent, the Issuing Bank and the Banks; and with any other appropriate
substitutions designed to bestow upon the Agent, the Issuing Bank and the Banks
the benefit of such covenants in the same manner and to the same extent as in
the Participation Agreement and the Lease Indenture, and the Borrower shall
observe and perform all of such incorporated covenants; and

        (b)  the Borrower will not, without the prior written approval of the
Required Banks, terminate, amend or otherwise modify any provision of any
Operative Document if such termination, amendment or other modification would
affect the priority of payments from the Revenue Account under the Amended and
Restated Security Deposit Agreement in a manner adverse to the Agent, the
Issuing Bank or any Bank, amend the Rent Payment Dates in a manner adverse to
the Agent, the Issuing Bank or any Bank, or change the voting requirements under
the Lease Indenture in a manner adverse to the Agent, the Issuing Bank or any
Bank.


ARTICLE VI

DEFAULTS AND REMEDIES


        SECTION 6.1 Events of Default. Each of the following shall constitute an
"Event of Default" hereunder:

        (a)  any amount in respect of costs and expenses due by the Borrower
under this Agreement shall not be paid in full within thirty (30) Business Days
following delivery of notice thereof to the Borrower; or

        (b)  any amount in respect of fees due by the Borrower under this
Agreement shall not be paid in full within five (5) Business Days following
delivery of notice thereof to the Borrower; or

        (c)  any amount due by the Borrower in respect of interest on any DSR
Loan shall not be paid in full within five (5) Business Days after its due date;
or

        (d)  any amount due by the Borrower in respect of principal of any DSR
Loan shall not be paid to the Agent in full within five (5) Business Days after
its due date; or

        (e)  any representation or warranty made by or on behalf of the Borrower
in this Agreement (including by incorporation by reference) or in any
certificate furnished to the Agent or the Banks shall prove to have been false
or misleading in any respect as of the time made, confirmed or furnished and

17

--------------------------------------------------------------------------------


the inaccuracy has had or is reasonably expected to have a Material Adverse
Effect and such misrepresentation shall continue uncured for thirty (30) or more
days from the date an Authorized Officer of the Borrower obtains actual
knowledge thereof;

        (f)    the Borrower shall fail to perform or observe any covenant or
agreement contained in (i) Section 7.2, 7.4, 7.6 or 7.11 of the Participation
Agreement and Section 6.1 of the Lease Indenture (as incorporated into
paragraph (a) of Article V of this Agreement) or (ii) paragraph (b) of Article V
of this Agreement, and such failure shall continue uncured for thirty (30) or
more days after an Authorized Officer of the Borrower has actual knowledge of
such failure; or

        (g)  the Borrower shall fail to perform or observe any of its covenants
contained (including by incorporation by reference) in any other provision of
this Agreement (other than those referred to in paragraphs (a), (b), (c), (d),
(e) and (f) above) and such failure shall continue uncured for sixty (60) or
more days after an Authorized Officer of the Borrower has actual knowledge of
such failure; provided that if the Borrower commences and diligently pursues
efforts to cure such default within such sixty (60) day period, the Borrower may
continue to effect such cure of the default (and such default shall not be
deemed as "Event of Default" hereunder) for an additional thirty (30) days so
long as the Borrower is diligently pursuing such cure; or

        (h)  an "Event of Default" under any of paragraphs (a), (b), (c), (d) or
(g) of Section 7.1 of the Lease Indenture shall occur and be continuing; or

        (i)    an "Event of Default" under any of paragraphs (e) or (f) of
Section 7.1 of the Lease Indenture shall occur and be continuing.

        SECTION 6.2 Remedies. If any Event of Default (other than an Event of
Default specified in Section 6.1(i) hereof) shall have occurred and be
continuing, then the Agent shall at the request of the Required Banks take one
or more of the following actions: (i) by notice to the Borrower and the Lease
Indenture Trustee, declare the Commitments to be terminated, whereupon the same
shall forthwith terminate, and, after giving thirty (30) days' written notice to
the beneficiary of the outstanding Debt Service Reserve Letter of Credit,
terminate the Debt Service Reserve Letter of Credit; or (ii) declare the
Obligations and all other amounts payable under this Agreement and the DSR Notes
to be immediately due and payable, whereupon the Obligations, all such interest
and all such amounts shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; or (iii) terminate the ability of the
Borrower to cause reinstatement of the Outstanding Amount through the
reimbursement of Drawings, as contemplated by the terms hereof. If any Event of
Default specified in Section 6.1(i) hereof shall have occurred and be
continuing, the Commitments shall terminate automatically, the full unpaid
amount of any outstanding Obligations and any other amounts payable under this
Agreement and the DSR Notes shall be immediately due and payable, and the
ability of the Borrower to cause reinstatement of the Outstanding Amount through
reimbursement of Drawings shall terminate automatically, in each case without
any further action, notice, demand or presentment. If an Event of Default
specified in paragraph (a) of Section 7.1 of the Lease Indenture shall occur and
be continuing and no other Event of Default shall have occurred and be
continuing, the Agent shall withhold from exercising its right to accelerate as
set forth in clause (ii) in this Section 6.2 for so long as the Lease Indenture
Trustee has not exercised any of its remedies with respect thereto under the
Lease Indenture; provided that, notwithstanding the foregoing, in no event shall
the Agent be required to withhold the exercise of such right to accelerate for a
period of time that is in excess of ninety (90) days.

18

--------------------------------------------------------------------------------




ARTICLE VII

CHARACTER OF OBLIGATIONS


        SECTION 7.1 Obligations Absolute. The Obligations shall be absolute,
unconditional and irrevocable and shall not be affected or impaired under any
circumstances whatsoever, including the following circumstances:

        (a)  any lack of validity or enforceability of any provision of any
Operative Document;

        (b)  any amendment or waiver of, or any consent to departure from, any
provision of any Operative Document;

        (c)  the existence of any claim, setoff, defense or other right that the
Borrower may have at any time against the Lease Indenture Trustee, any other
beneficiary of the Debt Service Reserve Letter of Credit (or any Person for whom
the Lease Indenture Trustee or any such beneficiary may be acting), any Bank,
the Agent or any other Person, whether in connection with any Operative
Document, the transactions contemplated thereby or any unrelated transaction;

        (d)  any statement or signature in any certificate or other document
presented under the Debt Service Reserve Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect, or any such statement being
untrue or inaccurate in any respect whatsoever;

        (e)  any exchange, release or nonperfection of any Collateral or other
collateral, or any release, amendment or waiver of or consent to departure from
any Operative Document or any guaranty for any of the Obligations;

        (f)    payment by a Bank under the Debt Service Reserve Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of the Debt Service Reserve Letter of Credit;

        (g)  any issuance of additional Permitted Indebtedness; and

        (h)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

        SECTION 7.2 No Personal Liability; Termination. Except as may otherwise
specifically be provided in the Lease Indenture or in the Participation
Agreement, all payments to be made in respect of the Debt Service Reserve Letter
of Credit, the DSR Notes or under this Agreement shall be made only from the
Indenture Estate, and the Owner Lessor shall have no obligation for the payment
thereof except to the extent that there shall be sufficient income or proceeds
from the Indenture Estate to make such payments in accordance with the terms of
Section 3 of the Lease Indenture, and the Owner Participant shall not have any
obligation for payments in respect of the Debt Service Letter of Credit, the DSR
Notes or under this Agreement. The Issuing Bank, the Agent, and each Bank hereby
each agree that it will look solely to the income and proceeds from the
Indenture Estate to the extent available for distribution to the Issuing Bank,
the Agent or such Bank, as the case may be, as herein provided and that, except
as expressly provided in the Lease Indenture or the Participation Agreement,
(x) none of the Owner Participant, the Trust Company, the Security Agent, or the
Lease Indenture Trustee, or any Affiliate of any thereof, shall be personally
liable to the Issuing Bank, the Agent or such Bank for any amounts payable
hereunder, under such DSR Note or for any performance to be rendered under this
Agreement, any DSR Note or any Indenture Estate Document or for any liability
under this Agreement, any DSR Note or any Indenture Estate Document, and
(y) such amounts shall be non-recourse to the assets of each of the Owner
Participant, the Security Agent, the Trust Company or the Lease Indenture
Trustee, or any Affiliate of any thereof. Nothing contained in this Section 7.2
limiting the liability of the Owner Lessor shall derogate from the right of the
Issuing Bank, the Agent or the Banks to proceed against the Indenture Estate in
accordance with the Lease Indenture to secure and enforce all payments and
obligations due hereunder and under DSR Notes.

19

--------------------------------------------------------------------------------


        In furtherance of the foregoing, to the fullest extent permitted by law,
the Issuing Bank, the Agent and each Bank (and each assignee of such Person), by
their acceptance thereof agrees, as a condition to its being secured under the
Lease Indenture, that neither they nor the Lease Indenture Trustee will exercise
any statutory right to negate the agreements set forth in this Section 7.2.

        Nothing herein contained shall be interpreted as affecting the
representations, warranties or agreements of the Owner Lessor expressly made set
forth in the Participation Agreement or the Lessor LLC Agreement or this
Agreement.

        The Issuing Bank, the Agent and each Bank acknowledge and agree that
this Agreement (and the DSR Notes) shall terminate and shall be of no further
force or effect upon the termination of the Lease Indenture in accordance with
the proviso to Section 12.1 thereof (including upon any sale or other final
disposition by the Security Agent of all property constituting part of the
Indenture Estate and the final distribution by the Security Agent of all moneys
or other property or proceeds constituting part of the Indenture Estate in
accordance with the terms thereof).

        SECTION 7.3 Limited Liability of Agent and Banks. As among the Borrower,
the Agent, the Issuing Bank and the Banks, the Borrower assumes all risks of the
acts or omissions of the beneficiaries of the Debt Service Reserve Letter of
Credit with respect to the use of the Debt Service Reserve Letter of Credit.
Neither the Agent nor the Issuing Bank nor any Bank nor any of their respective
officers, directors, employees or agents shall be liable or responsible for:
(a) the use that may be made of the Debt Service Reserve Letter of Credit or any
acts or omissions of any beneficiaries of the Debt Service Reserve Letter of
Credit in connection with the Debt Service Reserve Letter of Credit; (b) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted in connection with the Debt Service Reserve Letter of Credit
or of any endorsement thereon, even if such document or endorsement should prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (c) payment by the Issuing Bank against presentation of any document
that does not comply with the terms of the Debt Service Reserve Letter of
Credit, including failure of any document to bear any reference or adequate
reference to the Debt Service Reserve Letter of Credit; or (d) any other
circumstance whatsoever in making, delaying to make or failing to make payment
under the Debt Service Reserve Letter of Credit; provided, however, that the
Borrower shall have a claim against the Issuing Bank, and the Issuing Bank shall
be liable to the Borrower, to the extent of any direct, as opposed to
consequential, damages suffered by the Borrower that the Borrower proves were
the result of the Issuing Bank's willful misconduct or gross negligence in
paying under the Debt Service Reserve Letter of Credit or the Issuing Bank's
willful or grossly negligent failure to pay under the Debt Service Reserve
Letter of Credit after the presentation to it by the beneficiary of a draft and
certificate strictly complying with the terms and conditions of the Debt Service
Reserve Letter of Credit (unless the Issuing Bank in good faith believed itself
(based upon an opinion of counsel) to be prohibited by law or legal authority
from making such payment). In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept any document that appears on its face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.


ARTICLE VIII

THE AGENT


        SECTION 8.1 Authorization and Action. Each Bank hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by the Letter of Credit Documents
(including enforcement of and collection under any Letter of Credit Document),
the Agent shall not be required to exercise any discretion or take any action,
but shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Required

20

--------------------------------------------------------------------------------


Banks, and such instructions shall be binding upon all Banks and all holders of
DSR Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to any
Letter of Credit Document or Applicable Law. In performing its function and
duties hereunder, the Agent shall act solely as the agent of the Banks and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any other party to
any Operative Document.

        SECTION 8.2 Agent's Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with any Letter of
Credit Document, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Agent
(a) may treat any Bank that has signed a Commitment Transfer Supplement as the
holder of the applicable portion of the Obligations; (b) may consult with legal
counsel (including counsel for the Borrower or any Affiliate thereof),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Bank and shall not be responsible to any Bank
for any statements, warranties or representations made in or in connection with
any Operative Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Operative Document on the part of the Borrower or any Affiliate thereof
or to inspect the property (including the books and records) of the Borrower or
any Affiliate thereof; (e) shall not be responsible to any Bank for the due
authorization, execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Operative Document or any other instrument or
document furnished pursuant hereto or thereto; and (f) shall incur no liability
under or in respect of any Operative Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or otherwise) believed by it to be genuine and signed or sent by the proper
party or parties.

        SECTION 8.3 Issuing Bank and Affiliates. With respect to its Commitment
and participation in the Debt Service Reserve Letter of Credit, the Issuing Bank
shall have the same rights and powers under this Agreement as any other Bank and
may exercise the same as though it were not the Issuing Bank or the Agent; and
the term "Bank" or "Banks" shall, unless otherwise expressly indicated, include
the Issuing Bank in its individual capacity. The Issuing Bank and the Agent and
their Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any Affiliate thereof and any Person that may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Issuing Bank and the
Agent were not the Issuing Bank and the Agent and without any duty to account
therefor to the Banks.

        SECTION 8.4 Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance on the Agent or any other Bank or the Issuing
Bank and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance on the
Agent or any other Bank or the Issuing Bank and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

        SECTION 8.5 Indemnification. The Banks agree to indemnify the Agent (to
the extent not promptly reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to the respective
principal amounts of the Obligations then held by each of them and/or the
respective amounts of their Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may at
any time (including without limitation at any time following the payment of any
Obligations or termination of this Agreement) be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of any
Operative Document or any

21

--------------------------------------------------------------------------------


action taken or omitted by the Agent under any Operative Document; provided,
however, that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the Agent's gross negligence or
willful misconduct. Without limitation of the foregoing, each Bank agrees to
reimburse the Agent promptly upon demand for its ratable share of any costs and
expenses payable by the Borrower under Section 9.4, to the extent that the Agent
is not reimbursed for such costs and expenses by the Borrower.

        SECTION 8.6 Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with or without cause with the written approval of the Required Banks. Upon
any such resignation or removal, the Required Banks shall have the right to
appoint a successor Agent with the consent of the Borrower, which shall not be
unreasonably withheld. If no successor Agent has been so appointed by the
Required Banks, and has accepted such appointment, within thirty (30) days after
the retiring Agent's giving of notice of resignation or the Required Banks'
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent with the consent of the Borrower (which shall
not be unreasonably withheld), which successor Agent shall be a commercial bank
organized under the laws of the United States of America or of any state thereof
and having a combined capital and surplus of at least five hundred million
dollars ($500,000,000). Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Operative Documents. After any retiring Agent's
resignation or removal hereunder as Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

        SECTION 8.7 Collateral. (a) Except as expressly provided herein, the
Agent shall have no duty to take any affirmative steps with respect to the
collection of amounts payable in respect of the Collateral. The Agent shall
incur no liability as a result of any private sale of the Collateral.

        (b)  The Banks hereby consent, and agree upon written request by the
Agent to execute and deliver such instruments and other documents as the Agent
may deem desirable to confirm such consent, to the release of the Lien of the
Lease Indenture, including any release in connection with any sale, transfer or
other disposition of the Collateral or any part thereof, in accordance with the
Operative Documents.


ARTICLE IX

MISCELLANEOUS


        SECTION 9.1 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any DSR Note, or consent to any departure by the Borrower
therefrom, shall be effective unless in writing and signed or consented to (in
writing) by the Required Banks (and, in the case of amendments, the Borrower),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed or consented to
(in writing) by all of the Banks, do any of the following: (a) waive any of the
conditions specified in Article III; (b) increase the Commitments of the Banks
or subject the Banks to any additional obligations; (c) reduce the principal of,
or interest on, the DSR Loans or any fees or other amounts payable hereunder;
(d) postpone any date fixed for (i) payment of principal of, or interest on, the
DSR Loans, (ii) reimbursement of Drawings under the Debt Service Reserve Letter
of Credit or (iii) payment of fees or other amounts payable hereunder;
(e) change the percentage of the Commitments or of the DSR Loans outstanding, or
the number of Banks, required for the Banks or any of them to take any action
hereunder or (f) amend this Section 9.1; and provided further, however, that no
amendment, waiver or consent shall, unless in writing

22

--------------------------------------------------------------------------------


and signed by the Agent or the Issuing Bank, as applicable, in addition to the
Persons required above to take such action, affect the rights or duties of the
Agent or the Issuing Bank, as applicable, under this Agreement or any other
Letter of Credit Document.

        SECTION 9.2 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including by telecopier) and shall be mailed,
telecopied or delivered, if to the Borrower, to it c/o Wells Fargo Bank
Northwest, National Association, 213 Court Street, Middletown, CT 06457,
Attention: Corporate Trust Services, telephone (860) 704-6216, telecopy
(860) 704-6219 with a copy to: 79 South Main Street, Third Floor, Salt Lake
City, UT 84111, Attention: Corporate Trust Services, telephone (801) 246-5630,
telecopy (801) 246-5053 and with a copy to the Owner Participant, General
Electric Capital Corporation, 120 Long Ridge Road, Stamford, Connecticut 06927,
Attention: Manager Energy Portfolio and Amy Fisher, Esq.; if to Westdeutsche
Landesbank Girozentrale, New York Branch, in its capacity as the Agent, the
Issuing Bank or a Bank, to it at 1211 Avenue of the Americas, New York, New York
10036, telephone (212) 852-6331, telecopy (212) 597-8388, Attention: Structural
Finance/Energy; if to any other Bank, to it at the address or telecopy number
set forth below its name in the Commitment Transfer Supplement by which it
became a party hereto; or, as to each party, to it at such other address or
telecopy number as designated by such party in a written notice to the other
parties. All such notices and communications shall be deemed received, (a) if
personally delivered, upon delivery, (b) if sent by first-class mail, on the
third Business Day following deposit into the mails and (c) if sent by
telecopier, upon acknowledgment of receipt thereof by the recipient, except that
notices and communications to the Agent pursuant to Article II or VIII shall not
be effective until received by the Agent.

        SECTION 9.3 No Waiver; Remedies. No failure on the part of any Bank or
the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, and no single or partial exercise of any such right
shall preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided herein are cumulative and not exclusive of
any remedies provided by law.

        SECTION 9.4 Costs and Expenses. The Borrower agrees to pay on demand on
the Monthly Transfer Date immediately following such demand (provided such
demand is made at least five (5) Business Days prior thereto, or if not, on the
next Monthly Transfer Date) (a) all reasonable costs and expenses of the Agent,
the Issuing Bank and the Banks in connection with the preparation, execution,
delivery, syndication, administration, modification and amendment of this
Agreement, the DSR Notes and the other documents to be delivered hereunder,
including (i) the reasonable fees and out-of-pocket expenses of one counsel for
the Banks with respect thereto and with respect to advising the Agent and the
Banks as to their rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under this Agreement, the other Operative
Documents and the other documents to be delivered hereunder and (ii) the
reasonable fees and expenses of any consultants, auditors or accountants engaged
by the Agent with the written consent (which shall not be unreasonably withheld)
of the Borrower pursuant hereto and (b) all reasonable costs and expenses of the
Agent, the Issuing Bank and the Banks (including reasonable counsel fees and
expenses of the Agent and the Banks) in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
other Operative Documents and the other documents to be delivered hereunder,
whether in any action, suit or litigation, any bankruptcy, insolvency or similar
proceeding or otherwise. In addition, the Borrower shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of the aforementioned documents,
and the Borrower agrees to indemnify and hold the Agent, the Issuing Bank and
the Banks harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay any of the foregoing to
the extent the Borrower had notice thereof.

23

--------------------------------------------------------------------------------


        SECTION 9.5 Application of Moneys. If any sum paid or recovered in
respect of the Obligations is less than the amount then due, the Agent may apply
that sum to principal, interest, fees or any other amount due under this
Agreement in such proportions and order and generally in such manner as the
Agent shall reasonably determine.

        SECTION 9.6 Severability. Any provision of this Agreement that is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or nonauthorization without invalidating the remaining
provisions of this Agreement or affecting the validity, enforceability or
authorization of such provision in any other jurisdiction.

        SECTION 9.7 Limitation of Liability. (a) Notwithstanding anything to the
contrary contained in this Agreement and the other Operative Documents, the
liability and obligation of the Borrower to perform and observe and make good
the obligations contained in this Agreement and the other Operative Documents
shall not be enforced by any action or proceeding wherein damages or any money
judgment or any deficiency judgment or any judgment establishing any personal
obligation or liability shall be so sought, collected or otherwise obtained, in
each such case, against any officer, director, member, or shareholder or related
Person of the Borrower or any Secured Party, and the Agent, for itself and its
successors and assigns, and on behalf of the Banks, irrevocably waives any and
all right to sue for, seek or demand any such damages, money judgment,
deficiency judgment or personal judgment against any officer, director, member,
or shareholder or related Person of the Borrower under or by reason of or in
connection with this Agreement and agrees to look solely to the Indenture Estate
(as provided in Section 7.2) for the enforcement of such liability and
obligation of the Borrower.

        (b)  Further, no director, officer, employee, incorporator, member,
shareholder or Affiliate of the Owner Lessor, as such, shall have any liability
for any obligations of the Owner Lessor under the Debt Service Letter of Credit,
the DSR Notes, this Agreement or for any claim based on, in respect of, or by
reason of, such obligations or their creation. The Issuing Bank, the Agent and
each Bank hereby waives and releases all such liability. The waiver and release
are part of the consideration for the Owner Lessor entering into this Agreement.
Such waiver may not be effective to waive liabilities under the federal
securities laws and it is the view of the Commission that such a waiver is
against public policy.

        (c)  The Owner Manager is executing this Agreement and each DSR Note on
behalf of the Owner Lessor solely in its capacity as Owner Manager under the
Lessor LLC Agreement and not in its individual capacity and in no case shall the
Trust Company (or any successor entity acting as Owner Manager under the Lessor
LLC Agreement) be personally liable for or on account of any of the statements,
representations, warranties, covenants or obligations stated to be those of the
Owner Lessor or the Owner Manager hereunder, all such liability, if any, being
expressly waived by the parties hereto and any Person claiming by, through, or
under such party; provided, however, that the Trust Company (or any such
successor Owner Manager) shall be personally liable hereunder for its own gross
negligence or willful misconduct or for its breach of its covenants,
representations and warranties contained herein, to the extent covenanted or
made in its individual capacity.

        SECTION 9.8 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Agent, the Issuing Bank, the Banks and
the Indemnified Parties and their respective successors and assigns, except that
the Borrower shall not have the right to assign any of its rights and
obligations hereunder without the prior written consent of the Required Banks,
and, except as provided in Section 9.9, no Bank other than the Issuing Bank
shall have the right to assign any of its rights and obligations hereunder.

        SECTION 9.9 Assignments and Participations. (a) Any Bank may at any time
(with the consent of the Agent, such consent not to be unreasonably withheld or
delayed, and the consent of the Issuing Bank, such consent not to be
unreasonably withheld or delayed) sell to one or more banks or other

24

--------------------------------------------------------------------------------


entities (a "Purchasing Bank") all or any part of its rights and obligations
under this Agreement and the DSR Notes (which, except in the case of an
assignment to a Person that, immediately before such assignment, was a Bank,
shall be equal to at least $1,000,000 or, if less, the entire remaining amount
of the transferor Bank's rights and obligations hereunder) pursuant to a
Commitment Transfer Supplement executed by such Purchasing Bank, such transferor
Bank, the Agent and the Issuing Bank. Upon (x) such execution of such Commitment
Transfer Supplement, and (y) delivery of a copy thereof to the Borrower and
payment of the amount of its participation to the Agent or such transferor Bank,
such Purchasing Bank shall for all purposes be a Bank party to this Agreement
and shall have all the rights and obligations of a Bank under this Agreement, to
the same extent as if it were an original party hereto with the commitment
percentage as set forth in such Commitment Transfer Supplement, which shall be
deemed to amend this Agreement to the extent, and only to the extent, necessary
to reflect the addition of such Purchasing Bank and the resulting adjustment of
commitment percentages arising from the purchase by such Purchasing Bank of all
or a portion of the rights and obligations of such transferor Bank under this
Agreement and the DSR Notes. Upon the consummation of any transfer pursuant to
this Section 9.9, the transferor Bank, the Agent and the Borrower shall make
appropriate arrangements so that, if required, replacement DSR Notes are issued
to such transferor Bank and new DSR Notes or, as appropriate, replacement DSR
Notes, are issued to such Purchasing Bank, in each case, in principal amounts
reflecting their Commitments.

        (b)  Any Bank may, from time to time, sell or offer to sell
participating interests in any DSR Loans owing to such Bank, any DSR Notes held
by such Bank, any Commitment of such Bank or any other interests and obligations
of such Bank hereunder, to one or more banks or other entities (each, a
"Participant"), on such terms and conditions as may be determined by the selling
Bank, without the consent of or notice to the Borrower, and the grant of such
participation shall not relieve any Bank of its obligations, or impair the
rights of any Bank, hereunder. In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank shall remain solely
responsible for the performance of such Bank's obligations under this Agreement,
such Bank shall remain the holder of any such DSR Notes for all purposes under
this Agreement, the Borrower, the Agent and the Issuing Bank will continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement and such Bank shall retain the sole right
and responsibility to exercise the rights of such Bank, and enforce the
obligations of the Borrower, including, without limitation, the right to approve
any amendment, modification, supplement or waiver of any provision of any Letter
of Credit Document and the right to take action under Article VI hereof, and
such Bank shall not grant any such Participant any voting rights or veto power
over any such action by such Bank under this Agreement (provided that such Bank
may agree not to consent to any modification, amendment or waiver of this
Agreement, without the consent of the Participant, that would alter the
principal of or interest on the DSR Loans, postpone the date fixed for any
payment of principal of or interest thereon or extend the term of any
Commitment; provided further that if any Participant refuses to consent to any
such modification, amendment or waiver of this Agreement, such Bank may purchase
the participating interests from such non-consenting Participant). No
Participant shall have any rights under this Agreement to receive payment of
principal of or interest on any DSR Loan except through a Bank and as provided
in this Section 9.9. The Borrower agrees that, upon the occurrence and during
the continuance of any Event of Default, each Participant shall have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and any DSR Notes as set forth in Section 2.22 hereof to the same
extent as if the amount of its participating interest was owing directly to it
as a Bank under this Agreement or any DSR Notes. The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 hereof with respect to its participation granted hereunder; provided that
no Participant shall be entitled to receive any greater amount pursuant to such
Sections than the Bank transferring such participation would have been entitled
to receive in respect of the amount of the participation transferred to such
Participant had no such transfer occurred.

25

--------------------------------------------------------------------------------


        (c)  Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.9, disclose to
the Purchasing Bank or Participant or proposed Purchasing Bank or Participant
any information relating to the Borrower furnished to such Bank by or on behalf
of the Borrower; provided, however, that prior to any such disclosure, the
Person receiving such disclosure shall sign such confidentiality agreements as
is customary for financings of this kind.

        SECTION 9.10 Indemnification. The Borrower agrees to indemnify and hold
harmless the Agent, the Issuing Bank and each Bank and, in their capacity as
such, each of their respective officers, directors, shareholders, controlling
persons, employees, agents and servants (each an "Indemnified Party") from and
against any and all claims, damages, losses, liabilities, obligations,
penalties, actions, causes of action, judgments, suits, costs, expenses or
disbursements (including, without limitation, reasonable attorneys' and
consultants' fees and expenses) (collectively, "Damages") whatsoever that such
Indemnified Party may incur (or that may be claimed against such Indemnified
Party by any Person) by reason of (a) any untrue statement or alleged untrue
statement of any material fact concerning the Borrower or the Collateral, or the
omission or alleged omission to state any fact concerning the Borrower or the
Collateral necessary to make any such statement, in light of the circumstances
under which it was made, not misleading; (b) the issuance and delivery of the
DSR Notes; (c) the use of the proceeds of any Drawing; (d) any reasonable action
taken by such Indemnified Party in protecting and enforcing the rights and
remedies of the Agent, the Issuing Bank and the Banks under the Operative
Documents; (e) subject to Section 7.3, the execution, delivery or transfer of,
or payment or failure to pay under, the Debt Service Reserve Letter of Credit;
(f) any claim of any Person with respect to any finder's fee, brokerage
commission or other similar sum due in connection with any Operative Document;
or (g) any failure by the Borrower to comply with any environmental laws;
provided, however, that the Borrower shall not be required to indemnify an
Indemnified Party for any Damages to the extent caused by such Indemnified
Party's willful misconduct or gross negligence or breach of such Indemnified
Party's obligations under any of the Letter of Credit Documents. If any action,
suit or proceeding arising from any of the foregoing is brought against any
Indemnified Party, such Indemnified Party shall promptly notify the Borrower in
writing, enclosing a copy of all papers served, but the omission so to notify
the Borrower of any such action shall not relieve the Borrower of any liability
that it may have to any Indemnified Party otherwise than under this Section 9.10
provided, however, that the Borrower shall not be liable for any settlement of
any such action effected without the Borrower's prior written consent. In case
any such action shall be brought against any Indemnified Party and it shall
notify the Borrower of the commencement thereof, the Borrower shall be entitled
to participate in and, to the extent that it shall wish, to assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the Borrower to such Indemnified Party of the Borrower's
election so to assume the defense thereof. The Borrower shall not be liable to
such Indemnified Party for any subsequent legal or other expenses attributable
to such defense, except as provided below, other than reasonable costs of
investigation subsequently incurred by such Indemnified Party in connection with
the defense thereof. The Indemnified Party shall have the right to employ its
own counsel in any such action, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the employment of counsel
by such Indemnified Party has been authorized by the Borrower, (ii) the
Indemnified Party shall have reasonably concluded that there may be a conflict
of interest between the Borrower and the Indemnified Party in the conduct of the
defense of such action (in which case the Borrower shall not have the right to
direct the defense of such action on behalf of the Indemnified Party) or
(iii) the Borrower shall not in fact have employed counsel reasonably
satisfactory to the Indemnified Party to assume the defense of such action.

        SECTION 9.11 Further Assurances. The Borrower agrees to take all actions
as the Agent shall reasonably request in order to enable the Issuing Bank, the
Banks and the Agent to be entitled to all of the benefits of Lease Indenture
Secured Parties (as defined in the Lease Indenture) under the Security
Documents.

26

--------------------------------------------------------------------------------


        SECTION 9.12 Governing Law. THIS AGREEMENT AND THE DSR NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

        SECTION 9.13 Consent to Jurisdiction and Venue. Each of the parties
hereto irrevocably (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement may be brought in any court of the
State of New York or any court of the United States of America located in the
State of New York, (ii) consents, for itself and in respect of its property, to
the jurisdiction of each such court in any such suit, action or proceeding and
(iii) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. Each of
the parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Section 9.13 shall
affect the right of any party hereto to serve legal process in any other manner
permitted by law.

        SECTION 9.14 Headings. The section and subsection headings used herein
have been inserted for convenience of reference only and do not constitute
matters to be considered in interpreting this Agreement.

        SECTION 9.15 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

        SECTION 9.16 Waiver of Jury Trial. THE BORROWER, THE AGENT THE ISSUING
BANK AND THE BANKS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF THE
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

27

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.

    HOMER CITY OL1 LLC

 
 
By:
WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual capacity, except as expressly
provided herein, but solely as Owner Manager
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

[Signature Page Continues]

--------------------------------------------------------------------------------

Commitment

    WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH $13,087,509.12   as Agent, Issuing Bank and as a
Bank
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

        The undersigned hereby agrees to amend and restate in its entirety the
Debt Service Reserve Letter of Credit and Reimbursement Agreement, dated as of
December 7, 2001, entered into by the undersigned and the other parties hereto;
it being understood that, as of the date hereof, the undersigned shall no longer
be a party to this Agreement.

    CREDIT SUISSE FIRST BOSTON,
NEW YORK BRANCH

 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------




EXHIBIT A



Form of Debt Service Reserve Letter of Credit


Westdeutsche Landesbank   Letter of Credit No. 22703101043WLB Girozentrale, New
York Branch
1211 Avenue of the Americas
New York, New York 10036   Irrevocable Standby Credit
Date and Place of Issue:
 
Date and Place of Expiry: New York, New York   Westdeutsche Landesbank April 1,
2002   Girozentrale, New York Branch
New York, New York
April 1, 2005
 
 
Applicant:
Homer City OL1 LLC
c/o Wells Fargo Bank Minnesota, N.A.
Corporate Trustee Services
MAC; N2691-090
213 Court Street
Middletown, CT 06457
Beneficiary:
 
Amount: Up to an aggregate of THIRTEEN MILLION, EIGHTY-SEVEN THOUSAND,
FIVE HUNDRED AND NINE DOLLARS AND TWELVE CENTS
The Bank of New York, as successor to
 
  The United States Trust Company of   (US$13,087,509.12) New York, as Lease
Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036
Attn: Christopher J. Grell    


 
 
Credit Available With:       Westdeutsche Landesbank Girozentrale,
New York Branch
 
 
By:
Against Presentation of the
Documents Detailed Herein Drawn
on Westdeutsche Landesbank
Girozentrale, New York Branch

A-1

--------------------------------------------------------------------------------

Ladies and Gentlemen:

        We irrevocably authorize you to draw on us for the account of the
Applicant in any amount up to an aggregate amount not to exceed THIRTEEN
MILLION, EIGHTY-SEVEN THOUSAND, FIVE HUNDRED AND NINE DOLLARS AND TWELVE CENTS
(US$13,087,509.12) (as reduced or reinstated from time to time as set forth in
this Letter of Credit, the "Outstanding Amount") available against presentation
of a dated drawing request drawn on Westdeutsche Landesbank Girozentrale, New
York Branch, manually signed by an authorized officer of the Beneficiary (who is
identified or purported to be as such) appropriately completed in the form of
Annex I hereto and sent by such authorized officer.

        The above drawing request and all communications with respect to this
Letter of Credit shall be in writing, addressed to us at 1211 Avenue of
Americas, New York, New York 10036, telephone (212) 852-6331, telecopy
(212) 597-8388, Attention: Trade Finance, referencing this Letter of Credit
No. 22703101043WLB and presented to us by delivery in person or facsimile
transmission at such address, provided that the original of the above drawing
request or such communications, as the case may be, shall be sent to us at such
address by overnight courier for receipt by us within one (1) Business Day of
the date of any such facsimile transmission.

        If the drawing request is presented in compliance with the terms of this
Letter of Credit to us at such address by 12:00 noon, New York City time, on any
Business Day, payment will be made not later than 3:00 p.m., New York City time,
on such day, and if such drawing request is so presented to us after 12:00 noon,
New York City time, on any Business Day, payment will be made on the following
Business Day not later than 1:00 p.m., New York City time. Payment under this
Letter of Credit shall be made in immediately available funds by wire transfer
to such account as may be designated by the Beneficiary in the applicable
drawing request.

        As used in this Letter of Credit, "Business Day" means any day on which
commercial banks located in New York, New York are not required or authorized to
remain closed.

        This Letter of Credit shall expire on the date of expiry set forth above
(the "Stated Expiration Date").

        Notwithstanding the foregoing, we may at any time, subject to the
provisions of the Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002, among the Applicant, the
Banks party thereto and Westdeutsche Landesbank Girozentrale, New York Branch,
as the Agent and the Issuing Bank (the "Reimbursement Agreement"), terminate
this Letter of Credit by giving The Bank of New York, as successor to the United
States Trust Company of New York, as Lease Indenture Trustee (in such capacity,
the "Lease Indenture Trustee") under the Lease Indenture referred to in the
Reimbursement Agreement, written notice thereof in the form of Annex 2 hereto by
delivery in person or facsimile transmission (with written confirmation by
overnight courier for receipt by the Beneficiary within two (2) Business Days)
addressed to The Bank of New York, as successor to the United States Trust
Company of New York, at 114 West 47th Street, New York, New York 10036, Attn:
Corporate Trust Department, 25th Floor, telephone (212) 852-1034, telecopy
(212) 852-1625, at least thirty (30) days prior to termination, whereupon the
Beneficiary is authorized to draw on us prior to such termination the
Outstanding Amount of this Letter of Credit by presentation to us, in the manner
and at the address specified in the fourth preceding paragraph, of a drawing
request appropriately completed in the form of Annex I hereto and sent and
signed by the Beneficiary's authorized officer.

        This Letter of Credit is effective immediately.

        In the event that a drawing request fails to comply with the terms of
this Letter of Credit we shall provide the Beneficiary prompt notice of same
stating the reasons therefor and shall upon your instructions hold any
non-conforming drawing request and other documents at your disposal or return

A-2

--------------------------------------------------------------------------------


any non-conforming drawing request and other documents to the Beneficiary at the
address set forth above. Upon being notified that the drawing was not effected
in compliance with this Letter of Credit, the Beneficiary may attempt to correct
such noncomplying drawing request in accordance with the terms of this Letter of
Credit.

        This Letter of Credit sets forth in full the terms of our undertaking
and this undertaking shall not in any way be modified, amended, limited or
amplified by reference to any document, instrument or agreement referred to
herein, except for the drawing requests and certificates referred to herein.

        This Letter of Credit may be transferred upon presentation to us of a
signed transfer certificate in the form of Annex 3 accompanied by this Letter of
Credit, in which the Beneficiary irrevocably transfers to such transferee all of
its rights hereunder, whereupon we agree to either issue a substitute letter of
credit to such successor or endorse the reverse of this Letter of Credit.

        Partial drawings under this Letter of Credit are allowed and each such
partial drawing shall reduce the amount thereafter available hereunder for
drawings under this Letter of Credit. This Letter of Credit shall be reinstated
as provided in Sections 2.2(b) and 2.7(c) of the Reimbursement Agreement and we
shall so advise the Beneficiary in a certificate in the form of Annex 4 hereto.
The Outstanding Amount shall be reduced or increased as provided in Sections
2.7(b) and 2.7(c) of the Reimbursement Agreement, subject to reinstatement as
provided in the Reimbursement Agreement. In addition, the Outstanding Amount
shall be reduced or increased as provided in Sections 2.2(b) and 2.2(c) of the
Reimbursement Agreement to the extent that we so advise the Beneficiary pursuant
to a certificate in the form of Annex 5 hereto.

        All banking charges are for the account of the Applicant.

        All drawing requests under this Letter of Credit must bear the clause:

        "Drawn under Westdeutsche Landesbank Girozentrale, New York Branch,
Letter of Credit Number 22703101043WLB dated April 1, 2002."

        This Letter of Credit shall not be amended except with the written
concurrence of Westdeutsche Landesbank Girozentrale, New York Branch, the
Applicant and the Beneficiary.

        We hereby engage with you that a drawing request drawn strictly in
compliance with the terms of this Letter of Credit and amendments thereto shall
meet with due honor upon presentation.

        This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication Number 500 (the "Uniform Customs"). This Letter of Credit shall be
deemed to be a contract made under the laws of the State of New York and shall,
as to matters not governed by the Uniform Customs, be governed by and construed
in accordance with the laws of such State.

        We irrevocably agree with you that any legal action or proceeding with
respect to this Letter of Credit shall be brought in the courts of the State of
New York in the County of New York or of the United States of America in the
Southern District of New York. By signing this Letter of Credit, we irrevocably
submit to the jurisdiction of such courts solely for the purposes of this Letter
of Credit. We hereby waive, to the fullest extent permitted by law, any
objection we may now or hereafter have to the laying of venue in any such action
or proceeding in any such court.

A-3

--------------------------------------------------------------------------------


[Signature Page to Letter of Credit]

WESTDEUTSCHE LANDESBANK GIROZENTRALE,
        NEW YORK BRANCH    


--------------------------------------------------------------------------------

Authorized signature
 
 


--------------------------------------------------------------------------------

Authorized signature
 
 

A-4

--------------------------------------------------------------------------------




ANNEX 1


Drawn under Westdeutsche Landesbank Girozentrale, New York Branch
Letter of Credit Number 22703101043WLB

dated April 1, 2002

DRAWING REQUEST

[Date]

Westdeutsche Landesbank Girozentrale,
    New York Branch
1211 Avenue of the Americas
New York, New York 10036

Attention:

Ladies and Gentlemen:

        The undersigned hereby draws on Westdeutsche Landesbank Girozentrale,
New York Branch, Letter of Credit No. 22703101043WLB Irrevocable Standby Letter
of Credit (the "Letter of Credit") dated April 1, 2002, issued by you in favor
of us in connection with that certain Lease Indenture, dated as of December 7,
2001 (as amended, supplemented or modified from time to time, the "Lease
Indenture"), among Homer City OL1 LLC and The Bank of New York, as successor to
the United States Trust Company of New York, as the Lease Indenture Trustee. Any
capitalized term used herein and not defined herein shall have its respective
meaning as set forth in the Letter of Credit or the Lease Indenture, as
applicable.

        In connection with this drawing, we hereby certify that:

A)This drawing in the amount of US$                        is being made
pursuant to Westdeutsche Landesbank Girozentrale, New York Branch, Letter of
Credit No. 22703101043WLB Irrevocable Standby Letter of Credit issued to the
Lease Indenture Trustee pursuant to the Reimbursement Agreement;


[Use at least one or more of the following forms of paragraph B, as applicable]

B)After the transfer of monies on deposit in the Debt Service Reserve Account in
respect of the Lessor Notes and the application of funds pursuant to Section 3.1
of the Lease Indenture, there are insufficient monies to pay the [interest]
[and] [principal] due on the Lessor Notes pursuant to the Lease Indenture on
such date (whether due at stated maturity, at acceleration or otherwise);

or

B)The long-term debt rating of Westdeutsche Landesbank Girozentrale, New York
Branch, has fallen below "A" as determined by Standard & Poor's Ratings Group or
"A2" as determined by Moody's Investor Services, Inc. and Homer City OL1 LLC has
failed to provide us with a substitute letter of credit from another Acceptable
Credit Provider or other Acceptable Credit Support within thirty (30) days of
such downgrade;

or

B)We have received a Notice of Action and an Event of Default exists and is
continuing (as each such term is defined in the Lease Indenture), and such
notice remains in effect on the date of this drawing and we have been directed
by the Required Lease Indenture Secured Parties to draw on this Letter of
Credit;

or

A-5

--------------------------------------------------------------------------------

B)The Stated Expiration Date will occur within thirty (30) days of the date
hereof and Homer City OL1 LLC has failed to deliver a replacement or renewal
letter of credit letter from an Acceptable Credit Provider or other Acceptable
Credit Support and security is still required under the terms of the Lease
Indenture;

or

B)You have delivered to us a Notice of Termination of Letter of Credit in the
form of Annex 2 to the Letter of Credit stating that the Letter of Credit will
terminate prior to the Stated Expiration Date and Homer City OL1 LLC has failed
to deliver a replacement or renewal letter of credit from another Acceptable
Credit Provider or other Acceptable Credit Support prior to such termination
date (set forth in the Notice of Termination of Letter of Credit) and security
is still required under the terms of the Lease Indenture;

C)The amount requested to be drawn does not exceed the Outstanding Amount; and

D)You are directed to make payment of the requested drawing to account
no.            at                        [insert bank name, address and account
number].

A-6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed and delivered this
request on this    day of                        ,            .

    THE BANK OF NEW YORK, as successor to the UNITED STATES TRUST COMPANY OF NEW
YORK, as Lease Indenture Trustee
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

A-7

--------------------------------------------------------------------------------




ANNEX 2



NOTICE OF TERMINATION OF LETTER OF CREDIT

[Date]


The Bank of New York, as successor to
    The United States Trust Company
    of New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703101043WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated April 1, 2002, issued by us in your favor.

        This constitutes our notice to you pursuant to the Letter of Credit that
the Letter of Credit shall terminate
on                        ,            [insert a date which shall be a business
day and which is 30 or more days after the date of this notice of termination]
(the "Termination Date").

        Pursuant to the terms of the Letter of Credit, you are authorized to
draw (pursuant to one or more drawings), prior to the Termination Date, on the
Letter of Credit in an aggregate amount that does not exceed the Outstanding
Amount (as defined in the Letter of Credit).

    Very truly yours,
 
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------


 
 
By:
       

--------------------------------------------------------------------------------

A-8

--------------------------------------------------------------------------------




ANNEX 3



TRANSFER OF LETTER OF CREDIT

[Date]


Westdeutsche Landesbank Girozentrale.
    New York Branch
1211 Avenue of the Americas
New York, New York 10036

Attention:

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703101043WLB Irrevocable Standby Letter of Credit
dated April 1, 2002, originally issued by you in favor of The Bank of New York,
as successor to the United States Trust Company of New York, as Lease Indenture
Trustee (the "Letter of Credit") in connection with that certain Lease
Indenture, dated as of December 7, 2001 (as amended, supplemented or modified
from time to time, the "Lease Indenture"), among Homer City OL1 LLC, The Bank of
New York, as successor to the United States Trust Company of New York, as
Security Agent and The Bank of New York, as successor to the United States Trust
Company of New York, as Lease Indenture Trustee. Any capitalized term used
herein and not defined shall have its respective meaning as set forth in the
Letter of Credit or in the Lease Indenture, as applicable.

        For value received, the undersigned, as beneficiary under the Letter of
Credit, hereby irrevocably transfers to                        (the
"Transferee") all rights of the undersigned to draw under the Letter of Credit
in their entirety.

        By this transfer, all rights of the undersigned, as beneficiary under
the Letter of Credit, are transferred to the Transferee, and the Transferee
shall have the sole rights with respect to the Letter of Credit relating to any
amendments thereof and any notices thereunder. All amendments to the Letter of
Credit are to be consented to by the Transferee without necessity of any consent
of or notice to the undersigned.

        Simultaneously with the delivery of this notice to you, copies of this
notice are being transmitted to the Transferee.

A-9

--------------------------------------------------------------------------------


        The Letter of Credit is returned herewith, and we ask you to either
issue a substitute letter of credit for the benefit of the Transferee or endorse
the transfer on the reverse thereof, and forward it directly to the Transferee
with your customary notice of transfer.

    Very truly yours,
 
 
THE BANK OF NEW YORK, as successor to the UNITED STATES TRUST COMPANY OF
NEW YORK, as Lease Indenture Trustee
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:


CONSENTED AND ACKNOWLEDGED BY:
[TRANSFEREE]
By:
   

--------------------------------------------------------------------------------

Name:
Title:

A-10

--------------------------------------------------------------------------------




ANNEX 4



CERTIFICATE OF REINSTATEMENT OF OUTSTANDING AMOUNT

[Date]


The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703101043WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated April 1, 2002, issued by us in your favor. Any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit.

This constitutes our notice to you pursuant to the Letter of Credit that:

We have received repayment of a DSR Loan in accordance with the provisions of
the Reimbursement Agreement in the amount of $                        , and,
pursuant to Section 2.7(c) of the Reimbursement Agreement, the Outstanding
Amount of the Letter of Credit is therefore increased by such amount to
$                        .

    Very truly yours,
 
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------


 
 
By:
       

--------------------------------------------------------------------------------

A-11

--------------------------------------------------------------------------------




ANNEX 5



CERTIFICATE OF CHANGE OF OUTSTANDING AMOUNT

[Date]


The Bank of New York, as successor to
    the United States Trust Company
    of New York, as Lease Indenture Trustee
114 West 47th Street
25th Floor
New York, New York 10036

Attn: Corporate Trust Department

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703101043WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated April 1, 2002 issued by us in your favor in
connection with that certain Lease Indenture, dated as of December 7, 2001 (as
amended, supplemented or modified from time to time, the "Lease Indenture"),
among Homer City OL1 LLC and The Bank of New York, as successor to the United
States Trust Company of New York, as the Lease Indenture Trustee. Any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit or the Lease Indenture, as applicable.

        This constitutes our notice to you pursuant to the Letter of Credit that
we have been advised by the Applicant that:

The Debt Service Reserve Amount has been [reduced/increased] by the amount of
$            . Accordingly, pursuant to Section 2.2(b) of the Reimbursement
Agreement, the Outstanding Amount is [reduced/increased] by $            to
$            .

    Very truly yours,
 
 
WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
 
 
By:
       

--------------------------------------------------------------------------------


 
 
By:
       

--------------------------------------------------------------------------------

A-12

--------------------------------------------------------------------------------




EXHIBIT B



DEBT SERVICE RESERVE LETTER OF CREDIT PROMISSORY NOTE


$13,087,509.12   New York, New York     April 1, 2002

        FOR VALUE RECEIVED, the undersigned, HOMER CITY OL1 LLC, a Delaware
limited liability company (the "Borrower"), hereby unconditionally promises to
pay to the order of [            ] (the "Bank") the lesser of (i) the principal
sum of THIRTEEN MILLION, EIGHTY-SEVEN THOUSAND, FIVE HUNDRED AND NINE DOLLARS
AND TWELVE CENTS ($13,087,509.12) and (ii) the aggregate unpaid principal amount
of the DSR Loans made by the Bank to the Borrower under the Reimbursement
Agreement referred to below, on the dates and in the amounts specified therein.

        The Borrower further promises to pay interest on the unpaid principal
amount hereof from time to time outstanding on the dates and at the rates
specified in the Reimbursement Agreement (as herein defined). This DSR Note is
hereby expressly limited so that in no contingency or event, whether by reason
of acceleration of the maturity of any indebtedness evidenced hereby or
otherwise, shall the interest contracted for or charged or received by the Bank
exceed the maximum amount permissible under Applicable Law. If, due to any
circumstance whatsoever, interest would otherwise be payable to the Bank in
excess of the maximum lawful amount, the interest payable to the Bank shall be
reduced to the maximum amount permitted under Applicable Law, and the amount of
interest for any subsequent period, to the extent less than that permitted by
Applicable Law, shall to that extent be increased by the amount of such
reduction.

        Each holder hereof is irrevocably authorized to endorse on the schedule
attached hereto, or on a continuation thereof, the date each such interest
payment is due and the amount of each such interest payment determined in
accordance with the Reimbursement Agreement. All such notations shall constitute
prima facie evidence of the accuracy of the information so recorded and be
enforceable against the Borrower with the same force and effect as if such
amounts were each set forth in a separate note executed by the Borrower.

        All payments due hereunder shall be made without setoff, counterclaim or
deduction of any nature to Westdeutsche Landesbank Girozentrale, New York
Branch, as the Agent, at 1211 Avenue of the Americas, New York, New York 10036,
in lawful money of the United States of America and in immediately available
funds, or at such other place and in such other manner as may be specified by
the Agent pursuant to the Reimbursement Agreement.

        Each holder hereof is irrevocably authorized to endorse on the schedule
attached hereto, or on a continuation thereof, the date and amount of each DSR
Loan made to the Borrower and each payment or prepayment of principal thereof,
provided that the failure of such holder to make, or any error in making, any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Reimbursement Agreement. All such notations shall
constitute prima facie evidence of the accuracy of the information so recorded
and be enforceable against the Borrower with the same force and effect as if
such amounts were each set forth in a separate note executed by the Borrower.

        This DSR Note is one of the "DSR Notes" of the Borrower referred to in,
evidences each DSR Loan made by the Bank to the Borrower under, is subject to
the provisions of, and entities its holder to the benefits of, the Amended and
Restated Debt Service Reserve Letter of Credit and Reimbursement Agreement,
dated as of April 1, 2002 (the "Reimbursement Agreement"), among the Borrower,
the Bank and the other banks party thereto, and Westdeutsche Landesbank
Girozentrale,

B-1

--------------------------------------------------------------------------------


New York Branch, as the Issuing Bank and as the Agent for the Bank and such
other banks, as the same may be amended, supplemented or otherwise modified from
time to time and to which reference is hereby made for a more complete statement
of the terms and conditions under which each DSR Loan evidenced hereby is to be
made and repaid. Capitalized terms in this DSR Note that are not specifically
defined herein shall have the meanings ascribed to them in the Reimbursement
Agreement.

        The Reimbursement Agreement provides for, among other things, the
acceleration of the maturity of the unpaid principal amount hereof upon the
occurrence of certain stated events and for voluntary prepayments in certain
circumstances and upon certain terms and conditions. The obligations of the
Borrower under the Reimbursement Agreement and this DSR Note are secured by, and
the holder hereof is entitled to the benefit of, the Collateral as provided in
the Security Documents.

        In addition to any and all costs, fees and expenses for which the
Borrower is liable under the Reimbursement Agreement, the Borrower promises to
pay all reasonable costs and expenses, including reasonable attorneys' fees and
disbursements, incurred in the collection and enforcement hereof or any appeal
of any judgment rendered hereon.

        The Borrower hereby expressly waives presentment, protest, demand and
dishonor to the fullest extent permitted by applicable law. No failure or delay
by any holder of this DSR Note to exercise any right or remedy under this DSR
Note or any other document or instrument entered into pursuant to the
Reimbursement Agreement shall operate or be construed as a waiver or
modification hereof or thereof.

        This DSR Note shall be binding upon the successors and assigns of the
Borrower and shall inure to the Bank and its successors, endorsees and assigns.
If any term or provision of this DSR Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

        Except as may otherwise specifically be provided in the Lease Indenture
or the Participation Agreement, the Borrower's obligation to make payments in
respect of the DSR Notes shall be limited as set forth in Section 7.2 and
Section 9.7 (b) and (c) of the Reimbursement Agreement.

        All payments of principal and interest and all other amounts to be made
by the Owner Lessor hereunder or under the Reimbursement Agreement (or the Lease
Indenture) shall be made only from the income and proceeds from the Indenture
Estate and the Owner Lessor and Lease Indenture Trustee shall have no obligation
for the payment thereof except to the extent that the Lease Indenture Trustee
shall have sufficient income or proceeds from the Indenture Estate to enable
such payments to be made in accordance with the terms of the Lease Indenture.
Each holder hereof, by its acceptance of this DSR Note, agrees that (a) it will
look solely to the income and proceeds from the Indenture Estate to the extent
available for distribution to the holder hereof as above provided, (b) none of
the Lease Indenture Trustee, Owner Participant, any OP Guarantor, the Owner
Manager or the Trust Company, or any Affiliate of any thereof, is, or shall be,
personally liable to the holder hereof for any amounts payable under this DSR
Note or under the Reimbursement Agreement (or the Lease Indenture), except as
expressly provided in the Lease Indenture and (c) any such amounts shall be
non-recourse to the assets of each of the Lease Indenture Trustee, the Owner
Participant, any OP Guarantor, the Owner Manager or the Trust Company, or any
Affiliate of any thereof.

        By its acceptance hereof, the holder of this DSR Note agrees that the
Owner Manager is executing this DSR Note on behalf of the Owner Lessor solely in
its capacity as Owner Manager under the Lessor LLC Agreement and not in its
individual capacity and in no case shall the Trust Company (or any entity acting
as Owner Manager under the Lessor LLC Agreement) be personally liable in respect
of the obligations stated to be those of the Owner Lessor or the Owner
Participant hereunder.

B-2

--------------------------------------------------------------------------------


        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

        The Borrower hereby expressly and irrevocably agrees and consents that
any suit, action or proceeding arising out of or related to this DSR Note may be
instituted in any state or federal court (at the Bank's option) sitting in the
County of New York, State of New York, and, by the execution and delivery of
this DSR Note, the Borrower expressly waives any objection which it may have now
or hereafter to the venue or to the jurisdiction of any such suit, action or
proceeding, and irrevocably submits generally and unconditionally to the
jurisdiction of any such court in any such suit, action or proceeding.

    HOMER CITY OL1 LLC

 
 
By:
WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual capacity, except as expressly
provided herein, but solely as Owner Manager
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

B-3

--------------------------------------------------------------------------------


SCHEDULE


Date

--------------------------------------------------------------------------------

  Principal
Amount
of DSR
Loan

--------------------------------------------------------------------------------

  Amount and
Date of
Principal Paid
or Prepaid

--------------------------------------------------------------------------------

  Unpaid
Principal
Balance

--------------------------------------------------------------------------------

  Date Interest
Payment is
Due

--------------------------------------------------------------------------------

  Amount of
Interest Due

--------------------------------------------------------------------------------

  Total Principal
Amount of
DSR Loans
Outstanding

--------------------------------------------------------------------------------

  Notation Made
By

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

B-4

--------------------------------------------------------------------------------




EXHIBIT C



Form of Commitment Transfer Supplement


        COMMITMENT TRANSFER SUPPLEMENT, dated as of the date set forth in Item I
of Schedule I hereto, among each Transferor Bank set forth in Item 2 of
Schedule I hereto (each, a "Transferor Bank"), each Purchasing Bank set forth in
Item 3 of Schedule I hereto (each a "Purchasing Bank"), and Westdeutsche
Landesbank Girozentrale, New York Branch, as the Issuing Bank and as the Agent
under the Reimbursement Agreement described below.


WITNESSETH


        WHEREAS, this Commitment Transfer Supplement is being executed and
delivered in accordance with Section 9.9 of the Amended and Restated Debt
Service Reserve Letter of Credit and Reimbursement Agreement, dated as of
April 1, 2002, by and among (i) Homer City OL1 LLC, a Delaware limited liability
company (the "Borrower"), (ii) Westdeutsche Landesbank Girozentrale, New York
Branch, in its capacity as Issuing Bank (the "Issuing Bank") and as a Bank (as
defined below), (iii) each bank or other entity that is, or becomes pursuant to
Section 9.9 of the Reimbursement Agreement, a party thereto (collectively, the
"Banks") and (iv) Westdeutsche Landesbank Girozentrale, New York Branch, as
agent (in such capacity, together with its successors in such capacity, the
"Agent") (as amended, supplemented or otherwise modified in accordance with the
terms thereof from time to time, the "Reimbursement Agreement"; terms defined
therein being used herein as therein defined); and

        WHEREAS, each Purchasing Bank (if it is not already a Bank party to the
Reimbursement Agreement) desires to become a Bank party to the Reimbursement
Agreement; and

        WHEREAS, each Transferor Bank is selling and assigning to its respective
Purchasing Bank certain rights, obligations and commitments under the
Reimbursement Agreement;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        1.    Upon receipt by the Agent of [    ] ([    ]) fully executed
originals of this Commitment Transfer Supplement, to each of which is attached a
fully completed Schedule I, Schedule II and Schedule III, and each of which has
been executed by each Transferor Bank, each Purchasing Bank and any other Person
required by the Reimbursement Agreement to execute this Commitment Transfer
Supplement, the Agent will transmit to the Borrower, each Transferor Bank and
each Purchasing Bank a Transfer Effective Notice, substantially in the form of
Schedule IV hereto (a "Transfer Effective Notice"). Such Transfer Effective
Notice shall set forth, inter alia, the date on which the transfer effected by
this Commitment Transfer Supplement shall become effective (the "Transfer
Effective Date"), which date shall be the date hereof. From and after the
Transfer Effective Date, each Purchasing Bank shall be a Bank party to the
Reimbursement Agreement for all purposes thereof.

        2.    Each Purchasing Bank shall pay to each of its respective
Transferor Banks an amount equal to the purchase price, as agreed between such
Transferor Bank and each such Purchasing Bank and as set forth on Schedule II
hereto (the "Purchase Price"), of the portion being purchased (such Purchasing
Bank's "Purchased Percentage") by such Purchasing Bank of the outstanding DSR
Loans and other amounts owing to the respective Transferor Bank under the
Reimbursement Agreement and the DSR Notes (the "Outstanding Obligations"). Each
Purchasing Bank shall pay the appropriate Purchase Price to each of its
respective Transferor Banks, in immediately available funds, at or before 12:00
noon, local time of the appropriate Transferor Bank, on the first Business Day
of the month in which the Transfer Effective Date occurs. Effective upon the
Transfer Effective Date, each Transferor Bank hereby irrevocably sells, assigns
and transfers to each of its respective Purchasing Banks, without recourse,
representation or warranty other than as set forth in Section 8 hereof, and each
such

C-1

--------------------------------------------------------------------------------


Purchasing Bank hereby irrevocably purchases, takes and assumes from each of its
respective Transferor Banks, such Purchasing Bank's Purchased Percentage of the
Commitment, presently outstanding DSR Loans and other amounts owing to each such
Transferor Bank under the Reimbursement Agreement and the DSR Notes, together
with all instruments, documents and collateral security pertaining thereto.

        3.    Each Transferor Bank has made arrangements with each of its
respective Purchasing Banks with respect to (a) the portion, if any, to be paid,
and the date or dates for payment, by such Transferor Bank to each of its
respective Purchasing Banks of any fees heretofore received by such Transferor
Bank pursuant to the Reimbursement Agreement prior to the Transfer Effective
Date and (b) the portion, if any, to be paid, and the date or dates for payment,
by each such Purchasing Bank to each Transferor Bank, or by each such Transferor
Bank to each Purchasing Bank, of fees or interest received by each such
Purchasing Bank or each such Transferor Bank, as the case may be, pursuant to
the Reimbursement Agreement from and after the Transfer Effective Date. Any
interest, accrued from and after the Transfer Effective Date, with respect to
principal of the DSR Loans for which the Purchase Price has yet to be paid under
Section 2 above, shall accrue for the benefit of the appropriate Transferor Bank
to the extent of the Adjusted Base Rate and shall accrue for the benefit of the
appropriate Purchasing Bank to the extent of the applicable interest rate less
the Adjusted Base Rate.

        4.    (a) All principal payments that would otherwise be payable from
and after the Transfer Effective Date to or for the account of any Transferor
Bank pursuant to the Reimbursement Agreement and the DSR Notes shall, instead,
be payable to or for the account of the appropriate Transferor Banks and the
appropriate Purchasing Banks, as the case may be, in accordance with their
respective interests as reflected in this Commitment Transfer Supplement.

        (b)  Except as otherwise agreed as set forth in Section 3 hereof, all
interest, fees and other amounts that would otherwise accrue for the account of
any Transferor Bank from and after the Transfer Effective Date pursuant to the
Reimbursement Agreement and the DSR Notes shall, instead, accrue for the account
of, and be payable to, the appropriate Transferor Banks and the appropriate
Purchasing Banks, as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Supplement. In the event that
any amount of interest, fees, or other amounts accruing prior to the Transfer
Effective Date was included in the Purchase Price paid by any Purchasing Bank,
the appropriate Transferor Bank and such Purchasing Bank will make appropriate
arrangements for payment by such Transferor Bank to such Purchasing Bank of such
amount upon receipt thereof from the Borrower.

        5.    On or prior to the Transfer Effective Date, each Transferor Bank
will deliver to the Agent its DSR Note[s]. On or prior to the Transfer Effective
Date, the Borrower will deliver to the Agent new DSR Notes for each Purchasing
Bank and each Transferor Bank, in each case in principal amounts reflecting, in
accordance with the Reimbursement Agreement, their respective "Revised
Commitment Percentage" or "New Commitment Percentage," as the case may be and as
set forth in Schedule III hereto, of the Commitment or, as appropriate, their
then outstanding shares of the outstanding Obligations (as adjusted pursuant to
this Commitment Transfer Supplement). Promptly after the Transfer Effective
Date, the Agent will send to each Transferor Bank and Purchasing Bank its new
DSR Note[s] with the superseded DSR Note[s] of each Transferor Bank attached to
the new DSR Note[s] (or if more than one new DSR Note, the superseded DSR
Note[s] attached to one of such new DSR Note[s] and copies thereof attached to
all other new DSR Note).

        6.    Concurrently with the execution and delivery hereof, the
Transferor Banks will provide to each Purchasing Bank (if it is not already a
Bank party to the Reimbursement Agreement) copies of all documents delivered to
the Transferor Banks evidencing satisfaction of the conditions precedent set
forth in the Reimbursement Agreement.

        7.    Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further

C-2

--------------------------------------------------------------------------------


documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Commitment Transfer Supplement.

        8.    By executing and delivering this Commitment Transfer Supplement,
each Transferor Bank and each of its respective Purchasing Banks confirm to and
agree with each other, the Agent, the Issuing Bank and the Banks as follows:
(a) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, each such Transferor Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Reimbursement Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Reimbursement Agreement, the DSR Notes or any other instrument or
document furnished pursuant thereto, (b) each such Transferor Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Reimbursement Agreement, the DSR
Notes or any other instrument or document furnished pursuant hereto, (c) each
such Purchasing Bank confirms that it has received a copy of the Reimbursement
Agreement, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment Transfer Supplement, (d) each such Purchasing Bank will,
independently and without reliance upon the Agent, its respective Transferor
Banks or any other Bank or the Issuing Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Reimbursement
Agreement, (e) each such Purchasing Bank appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Reimbursement Agreement as are delegated to the Agent by the terms thereof
together with such powers as are reasonably incidental thereto and (f) each such
Purchasing Bank agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Reimbursement Agreement are
required to be performed by it as a Bank and that it will be bound by the terms
and provisions thereof as a Bank.

        9.    Schedule III hereto sets forth for each Transferor Bank and each
Purchasing Bank the revised Commitment, and/or Commitment Percentage, as the
case may be, of each Transferor Bank and each Purchasing Bank, as well as
certain administrative information with respect to each Purchasing Bank.

        10.  Notwithstanding anything to the contrary in this Commitment
Transfer Supplement, if the long-term debt rating of any Purchasing Bank shall,
at any time, be less than a rating of A or the equivalent thereof by S&P or A2
or the equivalent thereof by Moody's, then the Issuing Bank may, in its sole and
absolute discretion, purchase all or any part (as designated by the Issuing
Bank) of such Purchasing Bank's participating interest hereunder (the "Purchased
Interests") (which, if in part, may be limited to the Purchasing Bank's
participating interest in the rights and obligations of the Issuing Bank under,
and in connection with, one or more Debt Service Reserve Letters of Credit,
including, without limitation, the obligations to pay the Issuing Bank if it is
not reimbursed by the Borrower in immediately available funds for any drawings
under such Debt Service Reserve Letter of Credit and to make certain loans, if
any, provided to be made under the Reimbursement Agreement in the event of
certain drawings under such Debt Service Reserve Letter of Credit, all in
accordance with the Reimbursement Agreement) by providing such Purchasing Bank
with at least two Banking Days' prior notice of such purchase and making a
payment to such Purchasing Bank for all outstanding amounts owing to it
hereunder or pursuant to the Reimbursement Agreement in respect of the Purchased
Interests on the date of such purchase as set forth in such notice. Upon any
such purchase of all of a Purchasing Bank's participating interest hereunder,
such Purchasing Bank shall no longer have any rights or obligations as a
Purchasing Bank hereunder or as a Bank under the Reimbursement Agreement or
under any other instruments or documents furnished pursuant thereto. The Issuing
Bank may, in its sole and absolute discretion, retain for its own account and/or
sell its interest in all or any portion of the Purchased Interests.

C-3

--------------------------------------------------------------------------------


        11.  THIS COMMITMENT TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

        12.  This Commitment Transfer Supplement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.

        13.  Execution of this Commitment Transfer Supplement by the Agent and
the Issuing Bank as set forth below shall constitute the consent of such Person
required pursuant to Section 9.9 of the Reimbursement Agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Commitment
Transfer Supplement to be executed by their respective duly authorized officers
on Schedule I hereto as of the date set forth in Item I of Schedule I hereto.

C-4

--------------------------------------------------------------------------------





SCHEDULE I TO COMMITMENT
TRANSFER SUPPLEMENT



COMPLETION OF INFORMATION AND
SIGNATURES FOR COMMITMENT
TRANSFER SUPPLEMENT



 
 
Re:
 
Amended and Restated Debt Service Reserve Letter of Credit and Reimbursement
Agreement, dated as of April 1, 2002, with HOMER CITY OL1 LLC, as the Borrower.


Item 1
 
Date of Commitment Transfer Supplement:
 
[Insert date of Commitment Transfer Supplement] Item 2   Transferor:   [Insert
names of Transferor Banks] Item 3   Purchasing Banks:   [Insert names of
Purchasing Banks] Item 4   Signatures of Parties to Commitment Transfer
Supplement:    


 
 


--------------------------------------------------------------------------------


,     as a Transferor Bank
 
 
By:
 
       

--------------------------------------------------------------------------------

Name:
Title:
 
 


--------------------------------------------------------------------------------


,     as a Purchasing Bank


 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
Westdeutsche Landesbank Girozentrale,
New York Branch, as the Issuing Bank and the Agent
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

C-5

--------------------------------------------------------------------------------




SCHEDULE II TO COMMITMENT
TRANSFER SUPPLEMENT



PURCHASE PRICES


Names of
Purchaser Banks


--------------------------------------------------------------------------------

  [Insert name of
Transferor Bank]

--------------------------------------------------------------------------------

  [Insert name of
Transferor Bank]

--------------------------------------------------------------------------------

  [Insert name of
Transferor Banks]

--------------------------------------------------------------------------------

[Insert name of Purchasing Bank]   $[Insert Purchase Price]   $[Insert Purchase
Price]   $[Insert Purchase Price]


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

C-6

--------------------------------------------------------------------------------




SCHEDULE III TO COMMITMENT
TRANSFER SUPPLEMENT



LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES,
COMMITMENT AMOUNTS, AND PROPORTIONATE SHARES


Names of Transferor Banks   Revised Maximum Commitment [            ]   $
[            ]   $
Names of Transferor Banks
 
Revised Commitment Percentage [            ]         % [            ]         %
Names of Purchasing Banks
 
New Maximum Commitment [            ]         %
Names of Purchasing Banks
 
Commitment Percentage [            ]         %

C-7

--------------------------------------------------------------------------------

[NAME OF PURCHASING BANK(S)]
Address for Notices:
Attention:
Telex:
Answerback:
Telephone:
Telecopier:

Clearing Account:

[Insert Acct. #1]

Eurodollar Lending Office:

[Insert Address]

Domestic Lending Office:

[Insert Address]

C-8

--------------------------------------------------------------------------------





SCHEDULE IV TO COMMITMENT
TRANSFER SUPPLEMENT


   

--------------------------------------------------------------------------------

  ,  

--------------------------------------------------------------------------------


TRANSFER EFFECTIVE NOTICE


Transferor Banks:   [            ]
Purchasing Banks:
 
[            ]
Borrower: HOMER CITY OL1 LLC

        The undersigned, as the Agent under the Amended and Restated Debt
Service Reserve Letter of Credit and Reimbursement Agreement, dated as of
April 1, 2002 by and among Homer City OL1 LLC, a Delaware limited liability
company (the "Borrower"), Westdeutsche Landesbank Girozentrale, New York Branch,
as Issuing Bank (the "Issuing Bank"), the other Banks named therein
(collectively, the "Banks"), and Westdeutsche Landesbank Girozentrale, New York
Branch, as agent for the Banks (the "Agent") (as amended, supplemented or
otherwise modified in accordance with the terms thereof from time to time, the
"Reimbursement Agreement") acknowledge receipt of [    ] ([    ]) copies of the
Commitment Transfer Supplement as described in Annex I hereto, each fully
executed. Terms defined in such Commitment Transfer Supplement are used herein
as therein defined.

        1.    Pursuant to such Commitment Transfer Supplement, you are advised
that the Transfer Effective Date will be the date hereof.

        2.    Pursuant to such Commitment Transfer Supplement, each Transferor
Bank is required to deliver to the Agent on or before the Transfer Effective
Date its DSR Note[s].

        3.    Pursuant to such Commitment Transfer Supplement, the Borrower is
required to deliver to the Agent on or before the Transfer Effective Date the
following DSR Notes:

        [Describe each new DSR Note for Transferor Bank and Purchasing Bank as
to principal amount and payee.]

        4.    Pursuant to such Commitment Transfer Supplement, each Purchasing
Bank is required to pay its Purchase Price, in immediately available funds, to
the appropriate Transferor Bank at or before 12:00 noon, local time of the
appropriate Transferor Bank, on [the first Business Day of the month in which
the Transfer Effective Date occurs]).

    Very truly yours,
 
 
Westdeutsche Landesbank Girozentrale,
New York Branch, as the Agent
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

C-9

--------------------------------------------------------------------------------




ANNEX I

INFORMATION FOR
COMMITMENT TRANSFER SUPPLEMENT


    Re:   Amended and Restated Debt Service Reserve Letter of Credit and
Reimbursement Agreement, dated as of April 1, 2002, with Homer City OL1 LLC, as
the Borrower


Item 1
 
Date of Commitment Transfer Supplement:
 
                    ,       Item 2   Transferor:   [            ] Item 3  
Purchasing Banks:   [            ]

C-10

--------------------------------------------------------------------------------




EXHIBIT D



Form of Notice of Extension

[Date]


Westdeutsche Landesbank Girozentrale
New York Branch
1211 Avenue of the Americas
New York, New York 10036

Attention:

Ladies and Gentlemen:

        Reference is made to Westdeutsche Landesbank Girozentrale, New York
Branch, Letter of Credit No. 22703101043WLB Irrevocable Standby Letter of Credit
(the "Letter of Credit") dated April 1, 2002, issued by us in your favor. Any
capitalized term used herein and not defined shall have its respective meaning
as set forth in the Letter of Credit.

        This constitutes our request to you that the stated date of expiry of
the Letter of Credit be extended by two years from the three-year anniversary of
the Closing Date to the five-year anniversary of the Closing Date (which date
may in no event by later than April 1, 2007).

        We will, on the three-year anniversary date, deliver to you a
certificate certifying to you that the conditions set forth in Section 3.2 of
the Reimbursement Agreement have been satisfied as of such date.


 
 
Very truly yours,
 
 
HOMER CITY OL1 LLC
 
 
By:
WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual capacity, except as expressly
provided herein, but solely as Owner Manager
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

D-1

--------------------------------------------------------------------------------




SCHEDULE 1


For the six-month period
following the payment
date set forth below:


--------------------------------------------------------------------------------

  OL1 Debt Service Reserve Amount ($)

--------------------------------------------------------------------------------

April 1, 2002   10,605,180.00 October 1, 2002   10,605,180.00 April 1, 2003  
10,605,180.00 October 1, 2003   11,592,630.00 April 1, 2004   11,552,194.56
October 1, 2004   13,087,509.12 April 1, 2005   12,980,947.17 October 1, 2005  
13,049,285.23 April 1, 2006   12,935,085.40 October 1, 2006   12,929,035.57

1

--------------------------------------------------------------------------------




SCHEDULE 2



AMENDMENTS


1.    Insurance Waiver, dated as of December 6, 2001, among EME Homer City
Generation L.P. and the other parties named therein.

2.    Insurance Waiver, dated as of February 1, 2002, among EME Homer City
Generation L.P. and the other parties named therein.

3.    Insurance Waiver, dated as of March 1, 2002, among EME Homer City
Generation L.P. and the other parties named therein.

1

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.30.2



Table of Contents
AMENDED AND RESTATED DEBT SERVICE RESERVE LETTER OF CREDIT AND REIMBURSEMENT
AGREEMENT
RECITALS
AGREEMENT
ARTICLE I DEFINITIONS; CONSTRUCTION
ARTICLE II DEBT SERVICE RESERVE LETTER OF CREDIT
ARTICLE III CONDITIONS PRECEDENT
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V COVENANTS
ARTICLE VI DEFAULTS AND REMEDIES
ARTICLE VII CHARACTER OF OBLIGATIONS
ARTICLE VIII THE AGENT
ARTICLE IX MISCELLANEOUS

EXHIBIT A



Form of Debt Service Reserve Letter of Credit

ANNEX 1



ANNEX 2



NOTICE OF TERMINATION OF LETTER OF CREDIT [Date]

ANNEX 3



TRANSFER OF LETTER OF CREDIT [Date]

ANNEX 4



CERTIFICATE OF REINSTATEMENT OF OUTSTANDING AMOUNT [Date]

ANNEX 5



CERTIFICATE OF CHANGE OF OUTSTANDING AMOUNT [Date]

EXHIBIT B



DEBT SERVICE RESERVE LETTER OF CREDIT PROMISSORY NOTE
SCHEDULE

EXHIBIT C



Form of Commitment Transfer Supplement
WITNESSETH

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT



COMPLETION OF INFORMATION AND SIGNATURES FOR COMMITMENT TRANSFER SUPPLEMENT

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT



PURCHASE PRICES

SCHEDULE III TO COMMITMENT TRANSFER SUPPLEMENT



LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES, COMMITMENT AMOUNTS, AND
PROPORTIONATE SHARES

SCHEDULE IV TO COMMITMENT TRANSFER SUPPLEMENT



TRANSFER EFFECTIVE NOTICE
ANNEX I INFORMATION FOR COMMITMENT TRANSFER SUPPLEMENT

EXHIBIT D



Form of Notice of Extension [Date]

SCHEDULE 1



SCHEDULE 2



AMENDMENTS
